 



Exhibit 10.62

 

 

SALE - PURCHASE AGREEMENT

 

by and between

 

 

 

1440 BROADWAY OWNER, LLC

 

as Seller,

 

 

 

and

 

 

 

ARC NY1440BWY1, LLC

 

as Purchaser

 

 

 

 

 

Premises:

 

1440 Broadway

New York, New York

 

As of October 21, 2013

 

 

 

 

TABLE OF CONTENTS

 

    Page 1. Certain Definitions 1 2. Sale and Purchase 4 3. Purchase Price 4 4.
Condition of Title 5 5. Closing 6 6. Violations 7 7. Apportionments 7 8. Closing
Deliveries. 13 9. Conditions Precedent. 16 10. Estoppel Certificates 18 11.
Employees 19 12. Right of Inspection 21 13. Title Insurance. 23 14. Return of
Deposit 25 15. Purchaser Defaults. 25 16. Representations and Warranties 26 17.
Broker. 31 18. Condemnation and Destruction. 32 19. Escrow. 33 20. Covenants. 35
21. Transfer Taxes. 37 22. Non-Liability 38 23. Seller’s Inability to Perform;
Seller’s Default 39 24. Condition of Premises 40 25. Environmental Matters 40
26. Tax Certiorari Proceedings. 41 27. Notices 42 28. Entire Agreement 43 29.
Amendments 43 30. No Waiver 43 31. Successors and Assigns 43 32. Partial
Invalidity 43 33. Section Headings; Incorporation of Exhibits 43 34. Governing
Law 44 35. Confidentiality 44 36. No Recording or Notice of Pendency 44 37.
Assignment 45 38. Counterparts 45 39. No Third Party Beneficiary 45 40. Section
3.14 Audit 45 41. Consequential and Punitive Damages 46



i

 

 

 

EXHIBITS

 

A Description of Land 1(A) Brokerage Agreements 1(B) Description of Leases 1(C)
Description of Surviving Contracts 4(A)(i) Title Objections 8(A)(i) Form of Deed
8(A)(ii) Form of Bill of Sale 8(A)(iii) Form of Assignment of Leases 8(A)(iv)
Form of Assignment of Contracts 8(A)(vii) Form of FIRPTA Certificate 8(A)(viii)
Form of Tenant Notice Letter 8(A)(ix) Form of Contractor Notice Letter 8(A)(xvi)
Form of Assignment of Union Agreements 8(A)(xvii) Form of Title Affidavit
8(A)(xxi) Form of Master Lease 10-1 Form of Tenant Estoppel Certificate 10-2
Macy’s, Inc. Estoppel from Seller’s Acquisition 16(A)(iii)-1 Recognition
Agreements 16(A)(iii)-2 Defaults/Arrears 16(A)(iv) Tenant Deposits 16(A)(v)
Employees 16(A)(xi) Pending Litigation 16(A)(xiv) Tax Certiorari Proceedings
16(A)(xvi) Seller Leasing Costs

 



ii

 

 

SALE-PURCHASE AGREEMENT (this “Agreement”), made as of the 21st day of October,
2013 (the “Effective Date”), by and among 1440 BROADWAY OWNER, LLC, a Delaware
limited liability company having an address c/o Monday Properties, 230 Park
Avenue, New York, New York 10169 (“Seller”), and ARC NY1440BWY1, LLC, a Delaware
limited liability company, having an address c/o American Realty Capital New
York Recovery REIT, Inc., 405 Park Avenue, New York, New York 10022
(“Purchaser”).

 

RECITALS:

 

WHEREAS, Seller owns that certain real property situated in the Borough of
Manhattan, City of New York, County of New York and State of New York more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Land”) and the building and all other improvements located thereon commonly
identified as 1440 Broadway, New York, New York (the “Building”); and

 

WHEREAS, Seller desires to sell to Purchaser the Premises (hereinafter defined),
and Purchaser desires to purchase the Premises from Seller, subject to and upon
all the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:

 

1.Certain Definitions.

 

A. For purposes of this Agreement, in addition to the terms defined in the
Recitals and elsewhere in the body of this Agreement, the following terms shall
have the meanings indicated below:

 

“Brokerage Agreements” shall mean the agreements between Seller and any leasing
brokers which are set forth on Exhibit 1(A).

 

“Escrow Agent” shall mean First American Title Insurance Company, 633 Third
Avenue, New York, New York 10017.

 

“Fixtures” shall mean all equipment, fixtures, furnishings, machinery and
appliances of whatever nature which are (i) affixed to the Land or Building and
(ii) owned by Seller.

 

“Hazardous Materials” shall mean any solid wastes, toxic or hazardous
substances, wastes or contaminants, polychlorinated biphenyls, paint or other
materials containing lead, urea formaldehyde foam insulation, radon, asbestos,
and asbestos containing material, petroleum product and any fraction thereof as
any of these terms is defined in or for the purposes of any Relevant
Environmental Laws (as hereinafter defined).

 

“Leases” (each individually, a “Lease”) shall mean the leases, tenancies,
concessions, licenses and occupancies affecting the Premises to which Seller or
a predecessor owner of the Property is a party, as the same may be amended,
modified or extended from time

 

 

 

 

to time in accordance with the terms of this Agreement, and any New Leases
entered into between the date hereof and the Closing Date in accordance with
Article 20 hereof, provided, “Leases” shall not include any subleases,
subtenancies, sub-concessions, sublicenses or sub-occupancies affecting the
Property.

 

“Personal Property” shall mean the aggregate of the following, if any:

 

(i) Seller’s right, title and interest, if any, in and to all site plans,
architectural renderings, plans and specifications, engineering plans, as-built
drawings, floor plans and other similar plans or diagrams, if any, which (a)
relate to the Real Property and (b) are in Seller’s or its property manager’s
possession;

 

(ii) Seller’s right, title and interest, if any, in and to all licenses,
permits, warranties, guaranties, indemnities, and bonds, which (a) relate
exclusively to, or are used exclusively in, the Property or to any other
personal property to which Seller has sole title and (b) are assignable by
Seller to Purchaser (the “Permits”); and

 

(iii) All equipment, appliances, tools, machinery, supplies, building materials
and other similar personal property which are (a) owned by Seller as of the date
of this Agreement and (b) attached to, appurtenant to, or located at the
Property and used in the day-to-day operation or maintenance of the Property,
but expressly excluding the Fixtures and any and all personal property owned by
any property manager, tenants in possession, public or private utilities
licensees or contractors. Notwithstanding the foregoing, “Personal Property”
expressly excludes, and Seller shall not be required to convey, and Purchaser
shall not be entitled to receive, any items containing the logo of Seller or any
of Seller’s affiliates, or any computer programs, software and documentation
thereof, electronic data processing systems, program specifications, source
codes, logs, input data and report layouts and forms, record file layouts,
diagrams, functional specifications and variable descriptions, flow charts and
other related materials (collectively, “Operational Systems”).

 

“Premises” shall mean the Property, the Fixtures and the Personal Property.

 

“Property” shall mean the Land and the Building.

 

“Recognition Agreement” means, with respect to any sublease, license or other
occupancy agreement under any Lease, an agreement to which Seller is a party or,
to Seller’s knowledge, to which a predecessor Owner is a party, to the effect
that if the applicable Lease terminates during the term of such sublease,
license or other occupancy agreement for any reason other than by reason of the
occurrence of a fire or other casualty, or a condemnation, or the Tenant’s
exercising the Tenant’s right to terminate the applicable Lease in accordance
with the express terms of the applicable Lease, then (i) Seller will not evict
such subtenant, licensee or other occupant, disturb such subtenant’s, licensee’s
or other occupant’s possession or terminate or disturb such subtenant’s,
licensee’s or other occupant’s occupancy of the space that such sublease,
license or other occupancy agreement demises, and will recognize such subtenant,
licenses or other occupant as the direct tenant of Seller, subject to and in
accordance with the terms and conditions of such agreement, and (ii) such
subtenant, licensee, or other occupant will

 

2

 

 

recognize Seller as such subtenant’s direct landlord, subject to and in
accordance with the terms and conditions of such agreement.

 

“Relevant Environmental Laws” shall mean any and all laws, rules, regulations,
orders and directives, whether federal, state or local, applicable to the
Premises or any part thereof with respect to the environmental condition of the
Premises, and any activities conducted on or at the Premises, including by way
of example and not limitation: (i) Hazardous Materials; (ii) air emissions,
water discharges, noise emissions and any other environmental, health or safety
matter; (iii) the existence of any underground storage tanks that contained or
contain Hazardous Materials; and (vi) the existence of PCB contained electrical
equipment.

 

“Required Estoppel Tenants” shall mean Macy’s Inc., Primedia, Inc., Advance
Magazine Publishers Inc., Fifth & Pacific Companies, Inc. and Mizuho Capital
Markets Corporation.

 

“Security Deposits” (each individually, a “Security Deposit”) shall mean all
refundable deposits actually held by Seller under Leases as of the date hereof
(including, without limitation, those security deposits held in the form of cash
and those that are letters of credit), subject, however, to any draw down,
application and/or retention after the date hereof in accordance with the
applicable Lease and the terms of this Agreement.

 

“Service Contracts” shall mean any management, service, maintenance,
telecommunications, information service and collective bargaining and other
agreements relating to the Premises or the operation thereof or other agreements
of similar nature, together with all modifications and amendments thereof and
supplements thereto.

 

“Surviving Contracts” shall mean (i) the Service Contracts listed on Exhibit
1(C) annexed hereto and made a part hereof and (ii) any Service Contracts
entered into by Seller after the date hereof in accordance with Article 20
hereof which will not be terminated at or prior to the Closing in accordance
with the terms hereof.

 

“Tenants” (each individually, a “Tenant”) shall mean the tenants, licensees or
other occupants occupying space in the Building pursuant to and as a party to
the Leases.

 

“Title Insurer” shall mean First American Title Insurance Company (it being
understood, however, that Royal Abstract of New York LLC and National Land
Tenure shall each be a co-insurer as to a ten percent (10%) share each).

 

B. Certain References.

 

(i) The use of the masculine gender in this Agreement shall be deemed to refer
to the feminine gender and the use of the singular shall be deemed to refer to
the plural and vice versa whenever the context so requires.

 

(ii) The terms “herein,” “hereof” or “hereunder,” or similar terms used in this
Agreement, refer to this entire Agreement and not to the particular provision in
which the terms are used, unless the context otherwise requires.

 

3

 

 

 

 

(iii) Whenever in this Agreement the term “including” is used, it shall be
deemed to mean “including without limitation,” unless expressly provided
otherwise.

 

(iv) Whenever in this Agreement the term “not be unreasonably withheld” or
similar terms are used, it shall be deemed to mean “not unreasonably withheld,
conditioned or delayed,” whether or not so stated.

 

(v) As used in this Agreement, the term “business day” shall mean every day
other than Saturdays, Sundays, all days observed by the federal or New York
State government as legal holidays and all days on which commercial banks in New
York State are required by law to be closed.

 

(vi) If any deadline for the performance of an obligation or the exercise of a
right allocable to either party under this Agreement falls on a date that is not
a business day, the deadline will be postponed to the next business day.

 

2.        Sale and Purchase. In consideration of, and upon and subject to, the
mutual covenants and agreements set forth in this Agreement, and for other good
and valuable consideration, the mutual receipt and legal sufficiency of which is
hereby acknowledged, Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase from Seller, the Property and all of Seller’s
right, title and interest in and to the Fixtures, the Personal Property, the
Leases, the Security Deposits and the Surviving Contracts. Seller and Purchaser
agree that the Personal Property included in this sale, if any, is negligible
and that no portion of the Purchase Price (as hereinafter defined) is
attributable to the Personal Property included in this sale.

 

3.        Purchase Price. The purchase price for the Premises (the “Purchase
Price”) is Five Hundred Twenty Eight Million Six Hundred Thousand Dollars
($528,600,000), payable as follows:

 

(i) Thirty Million Dollars ($30,000,000) (together with any interest earned
thereon, the “Deposit”) on the date hereof to Escrow Agent, by wire transfer of
immediately available federal funds to an account designated by Escrow Agent,
which Deposit shall be non-refundable to Purchaser except as expressly set forth
herein and which shall be held by Escrow Agent pursuant to and in accordance
with the provisions of Article 19 of this Agreement; and

 

(ii) subject to the apportionments and other credits provided for in this
Agreement, the balance of the Purchase Price, together with all other amounts to
be paid by Purchaser pursuant to this Agreement, not later than 5:00 pm Eastern
time one (1) business day prior to the Closing Date (it being understood,
however, that Purchaser shall use commercially reasonable efforts to pay such
amounts not later than 2:00 pm Eastern time one (1) business day prior to the
Closing Date) by wire transfer of immediately available federal funds to Escrow
Agent. Seller and Purchaser agree that any interest earned on the Deposit shall
be credited to the Purchase Price upon the Closing, or shall be delivered to the
party receiving the Deposit if this Agreement is terminated before Closing.





4

 

  

4.        Condition of Title. The Premises shall be sold, and title thereto
conveyed, subject only to the provisions of Article 13 hereof and to the
following matters (collectively, the “Permitted Exceptions”):

 

(i) The matters set forth in Schedule B of that certain Report of Title issued
by Title Insurer with an effective date of September 16, 2013 under Title No.
3020-635447 (the “Commitment”) other than those items listed on Exhibit 4(A)(i);

 

(ii) The Leases;

 

(iii) All Violations (as hereinafter defined);

 

(iv) All present and future zoning, building, environmental and other laws,
ordinances, codes, restrictions and regulations of all governmental authorities
having jurisdiction with respect to the Property, including, without limitation,
landmark designations and all zoning variances and special exceptions, if any;

 

(v) Liens, encumbrances, violations and defects (including, without limitation,
any mechanics and/or materialmen’s lien or any judgment arising as a result
thereof), removal of which is an obligation of a Tenant;

 

(vi) All presently existing and future liens for unpaid real estate taxes and
assessments (including any assessments of a business improvement district (“BID
taxes”)) and water and sewer charges not due and payable as of the date of the
Closing, subject to adjustment as hereinbelow provided;

 

(vii) All covenants, restrictions and rights and all easements and agreements
for the erection and/or maintenance of water, gas, steam, electric, telephone,
sewer or other utility pipelines, poles, wires, conduits or other like
facilities, and appurtenances thereto, over, across and under the Property which
are either (a) presently existing or (b) granted to a public utility in the
ordinary course, provided that the same shall not prevent the use of the
Property for its current use;

 

(viii) State of facts shown on or by survey prepared by Earl B. Lovell – S.P.
Belcher, Inc., dated March 17, 1979, last updated by visual examination by Earl
B. Lovell – S.P. Belcher, Inc. on August 2, 2012, and any additional facts which
would be shown on or by an accurate update thereof (collectively, “Facts”),
provided that, solely with respect to such additional Facts, the same shall not
prevent the use of the Property for its current use;

 

(ix) The Surviving Contracts (including, without limitation, the CBAs);

 

(x) Consents by any former owner of the Land for the erection of any structure
or structures on, under or above any street or streets on which the Land may
abut;

 

(xi) Possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if

 

5

 

 

any, on, under or above any street or highway, the Building, or any adjoining
property, provided that the same shall not prevent the use of the Premises for
its current use;

 

(xii) Variations between tax lot lines and lines of record title;

 

(xiii) Standard exclusions from coverage contained in the ALTA form of owner’s
title insurance policy;

 

(xiv) Any financing statements, chattel mortgages, encumbrances or mechanics’ or
other liens entered into by Seller, or arising from, any financing statements
filed on a day more than five (5) years prior to the Closing, and any financing
statements, chattel mortgages, encumbrances or mechanics’ or other liens filed
against property no longer contained in the Premises, provided that in either
case the Title Insurer shall remove each of them as exceptions from the title
insurance policy to be issued to Purchaser at Closing;

 

(xv) Any lien or encumbrance arising out of the acts or omissions of Purchaser;

 

(xvi) Any other matter which the Title Insurer may raise as an exception to
title, provided the Title Insurer will omit such matter as an exception from the
title insurance policy to be issued to Purchaser at Closing and no prohibition
of a present use or maintenance of the Premises will result therefrom, as may be
applicable;

 

(xvii) Any encumbrance that will be extinguished upon conveyance of the Premises
to Purchaser, provided that the Title Insurer shall remove the same as an
exception from the title insurance policy to be issued to Purchaser at Closing;
and

 

(xviii) Any other matter which, pursuant to the terms of this Agreement, is a
permitted condition of the transaction contemplated by this Agreement.

 

5.        Closing.

 

A. The “Closing” shall mean the consummation of each of the actions set forth in
Article 8 of this Agreement, or the waiver of such action by the party in whose
favor such action is intended, and the satisfaction of each condition precedent
to the Closing set forth in Article 9 and elsewhere in this Agreement, or the
waiver of such condition precedent by the party intended to be benefited
thereby. The Closing shall take place commencing at 10:00 a.m., with the
Purchase Price deposited with Escrow Agent no later than 5:00 P.M. Eastern time
one (1) business day prior to the Closing (it being understood, however, that
Purchaser shall use commercially reasonable efforts to deposit the Purchase
Price with Escrow Agent no later than 2:00 pm Eastern time one (1) business day
prior to the Closing), on the date that is thirty (30) days after the date of
this Agreement (as the same may be adjourned by Seller or Purchaser pursuant to
the terms of this Agreement, the “Scheduled Closing Date”, and the date upon
which the Closing occurs, the “Closing Date”). Purchaser shall be entitled to
one (1) adjournment of the Scheduled Closing Date for a period not to exceed
five (5) days, which adjournment shall be made upon not less than one (1)
business day prior written notice to Seller. TIME SHALL BE OF THE ESSENCE as to
Purchaser’s obligations hereunder to consummate the Closing on the Scheduled
Closing Date, subject, however, to any adjournment of the

 

6

 

 

Scheduled Closing Date by Seller or Purchaser in accordance with the terms
hereof. The Closing shall take place at (i) the offices of Gibson, Dunn &
Crutcher LLP, 200 Park Avenue, New York, New York or such other place which the
parties shall mutually agree.

 

B. Notwithstanding the foregoing, Seller may adjourn the Closing Date for up to
sixty (60) days in the aggregate with all other adjournments by Seller under
this Agreement to defease the loan currently secured by the Property by
providing written notice thereof to Purchaser no later than three (3) business
days prior to the then-scheduled Closing Date.

 

6.        Violations. The Premises are sold, and Purchaser shall accept same,
subject to any and all violations of law, rules, regulations, ordinances, orders
or requirements noted in or issued by any Federal, state, county, municipal or
other department or governmental agency having jurisdiction against or affecting
the Premises or the Property whenever noted or issued (collectively,
“Violations”) and any conditions which could give rise to any Violations. Seller
shall have no obligation to cure or remove any Violations, except that Seller
shall be responsible for any monetary penalties, fees or fines (and the interest
on each, if any) imposed on Seller or the Property on or before the Closing in
connection with any Violations.

 

7.        Apportionments.

 

A. The following shall be apportioned between Seller and Purchaser at the
Closing with respect to the Premises as of 11:59 p.m. of the day immediately
preceding the Closing Date, and the net amount thereof either shall be paid by
Purchaser to Seller or credited to Purchaser, as the case may be, at the Closing
(or thereafter, pursuant to the terms hereof):

 

(i) Real property taxes and assessments (or installments thereof), BID taxes,
vault charges and any other governmental taxes, charges or assessments levied or
assessed against the Premises, except those required by Leases to be paid by a
Tenant directly to the entity imposing same;

 

(ii) Water rates and charges, except those required by Leases to be paid by a
Tenant directly to the entity imposing same;

 

(iii) Sewer taxes and rents, except those required by Leases to be paid by a
Tenant directly to the entity imposing same (collectively with the items
described in the immediately preceding clauses (i) and (ii), “Property Taxes”);

 

(iv) Permit, license and inspection fees, if any, on the basis of the fiscal
year for which levied, if the rights with respect thereto are transferred to
Purchaser;

 

(v) Fuel, if any, at the cost per gallon most recently charged to Seller as of
the Closing Date, based on the supplier’s measurements thereof, plus sales taxes
thereon, which measurements shall be given by Seller to Purchaser as close to
the Closing Date as is reasonably practicable (but in no event more than two (2)
Business Days prior to Closing), and which, absent manifest error, shall be
conclusive and binding on the Seller and Purchaser, except those required by
Leases to be paid by a Tenant directly to the entity imposing same;

 

7

 

 

 

 

(vi) Deposits on account with any utility company servicing the Premises to the
extent transferred to Purchaser shall not be apportioned, and Seller shall
receive a credit in the full amount thereof (including accrued interest thereon,
if any);

 

(vii) Rents (as hereinafter defined), if, as and when collected, in accordance
with Section 7(F) hereof;

 

(viii) Leasing Costs (as hereinafter defined), in accordance with Section 20(B)
hereof;

 

(ix) Payments due under any Surviving Contracts;

 

(x) Wages and fringe benefits (including, without limitation, vacation pay, sick
days, health, welfare, pension and disability benefits) and other compensation
payable to all Employees (other than and not including pension withdrawal
liability, which is addressed in Article 11 hereof); and

 

(xi) All other items customarily apportioned in connection with the sale of
similar properties similarly located.

 

B. Apportionment of Property Taxes shall be made on the basis of the fiscal year
for which assessed. If the Closing Date shall occur before an assessment is made
or a tax rate is fixed with respect to Property Taxes for the tax period in
which the Closing Date occurs, apportionment for any item not yet fixed shall be
made on the basis of the Property Tax rate for the preceding year applied to the
latest assessed valuation. After the tax rate for Property Taxes is finally
fixed, Seller and Purchaser shall promptly make a recalculation of the
apportionment of same after the Closing, and Seller or Purchaser, as the case
may be, shall make an appropriate payment to the other based upon such
recalculation.

 

C. Any unpaid amounts due in respect of Property Taxes which Seller is obligated
to pay and discharge, with interest and penalties thereon (if any) to the
Closing Date may, at Seller’s option, be allowed to Purchaser out of the balance
of the Purchase Price, provided that official bills therefor with interest and
penalties thereon (if any) are furnished by Seller at the Closing and provided
that the Title Insurer will omit same as exceptions from Purchaser’s title
insurance policy, at no additional cost or expense to Purchaser.

 

D. If any refund of Property Taxes is made after the Closing Date covering a
period prior to and/or after the Closing Date, the same shall be applied first
to the reasonable out-of-pocket costs incurred by Seller or Purchaser, as the
case may be, in obtaining same and the balance, if any, of such refund shall, to
the extent received by Purchaser, be paid to Seller to the extent that any
portion thereof is attributable to the period prior to the Closing Date and, to
the extent received by Seller, be paid to Purchaser to the extent that any
portion thereof is attributable to the period commencing on the Closing Date.
Any payment to Seller pursuant to the immediately preceding sentence shall be
net of any amount payable to a Tenant in accordance with its Lease (and any
payment to Purchaser by Seller pursuant to the immediately preceding sentence
shall include (without double counting) any amount payable to a Tenant in
accordance with its Lease, and Purchaser shall promptly pay any such amounts
received by

 

8

 

 

Purchaser from Seller to the extent owing to such Tenant pursuant to its Lease.
Purchaser hereby agrees to indemnify, defend and hold harmless Seller against
any claims, losses, costs and expenses incurred by Seller to the extent
resulting from Purchaser’s failure to remit such amount payable to such Tenant
pursuant to its Lease promptly after receipt thereof from Seller by Purchaser
(including, without limitation, any reasonable attorneys’ fees, disbursements
and court costs). Purchaser’s indemnification obligations hereunder shall
survive the Closing and delivery of the Deed.

 

E. If there are meters measuring water consumption or sewer usage at the
Property (other than meters measuring water consumption or sewer usage for which
a Tenant is obligated to pay under its Lease directly to the taxing authority or
utility), Seller shall attempt to obtain readings to a date not more than thirty
(30) days prior to the Closing Date, and apportionment for water rates and
charges and sewer taxes and rents shall be made based on such reading. If such
readings are not obtained (and if such readings are obtained, then with respect
to any period between such reading and the Closing Date), water rates and
charges and sewer taxes and rents, if any, shall be apportioned based upon the
last meter readings, subject to reapportionment when readings for the relevant
period are obtained after the Closing Date, and the parties shall, within five
(5) business days following notice of the determination of such actual reading,
make an appropriate payment to the other based upon such recalculation. Charges
for all electricity, steam, gas and other utility services (collectively,
“Utilities”) shall be billed to Seller’s account up to the Closing Date and,
from and after the Closing Date, all Utilities shall be billed to Purchaser’s
account. If for any reason such changeover in billing is not practicable as of
the Closing Date as to any Utility, such Utility shall be apportioned on the
basis of actual current readings (which shall be made no more than thirty (30)
days prior to the Closing Date). If any apportionment is not based on an actual
current reading, then upon the taking of a subsequent actual reading, the
parties shall, within five (5) business days following notice of the
determination of such actual reading, readjust such apportionment and make an
appropriate payment to the other based upon such recalculation. If any of the
Tenants pay electric charges based on a submeter for their electric consumption,
then Seller shall cause any such submeter to be read as close as possible to the
Closing Date and upon completion of such reading, Seller shall bill each such
Tenant electric charges, based on such reading. At the Closing, Seller shall
provide the Purchaser with documentation as to any such readings and billings
for submetered electric charges.

 

F. To the extent that Seller or Purchaser receives Rents after the Closing Date,
the same shall be held in trust by Seller or Purchaser, as the case may be, and
shall be applied in the order of priority set forth in this Section 7(F).

 

(i) The following terms shall be as defined herein: “Base Rents”: fixed rent,
and other amounts of a fixed nature (which may include, without limitation,
electric inclusion and supplemental water, HVAC and condenser water charges paid
or payable by Tenants); “Overage Rents”: a percentage of the Tenant’s business
during a specified annual or other period (sometimes referred to as “percentage
rent”), so-called “escalation rent”, and additional rent based upon increases in
or otherwise attributable to real estate and BID taxes, operating expenses,
utility costs, a cost of living index or porter’s wages or otherwise, but which
shall in no event include Reimbursable Payments (as hereinafter defined);
“Reimbursable Payments”:

 

9

 

 

overtime heat, air conditioning or other utilities or services; freight
elevator; electric inclusion and adjustments related to electric usage (such as
rate and/or fuel adjustments and survey); submetered electric; supplemental
water, HVAC, and condenser water charges; services or repairs, and labor costs
associated therewith, to the extent to which a Tenant is obligated to reimburse
the landlord under its Lease or for which a Tenant has separately contracted
with Seller or its agent; true-ups on account of escalation and/or additional
rent for years prior to the year in which the Closing occurs; amounts payable
for above standard cleaning; and all other items which are payable to Seller as
reimbursement or payment for above standard or overtime services (but which
amounts shall not be treated as Reimbursable Payments if already included in a
Tenant’s Base Rents); and “Rents”: all amounts due and owing from Tenants,
however characterized, including, without limitation, Base Rents, Overage Rents
and Reimbursable Payments.

 

(ii) Base Rents and Overage Rents shall be adjusted and prorated on an as, if
and when collected basis. Base Rents and Overage Rents collected by Purchaser or
Seller after the Closing from any Tenant who owes any such amounts for periods
prior to the Closing shall be applied in the following order: (a) first, in
payment of such amounts owed by such Tenant for the month in which the Closing
occurs, (b) second, in payment of such amounts owed by such Tenant (if any) for
periods after the month in which the Closing occurs, (c) third, in payment of
such amounts owed by such Tenant (if any) for any periods prior to the month in
which the Closing occurs, and (d) fourth, the balance, if any, to Purchaser.
Each such amount, less any third party costs of collection (including reasonable
attorneys’ fees and expenses) reasonably allocable thereto, shall be paid over
as provided above, and the party who receives any such amount shall promptly pay
over to the other party any portion thereof to which it is so entitled.

 

(iii) Reimbursable Payments shall not be apportioned or adjusted to the extent
they relate to a period of time prior to the Closing Date. Reimbursable Payments
incurred and which relate to a period of time prior to the Closing Date shall
belong in their entirety to Seller, and shall be retained by Seller, and/or paid
over to Seller by Purchaser, as applicable, on an as, if and when collected
basis. To the extent a payment is made by a Tenant to Purchaser after the
Closing Date which is specifically designated as being on account of one or more
Reimbursable Payments due to Seller, by reference to a charge, invoice number or
otherwise, or is of an amount which is equal to one or more Reimbursable
Payments due to Seller, then same shall be treated as a Reimbursable Payment
which relates to a period of time prior to the Closing Date, and shall be paid
over to Seller promptly upon receipt thereof.

 

(iv) Purchaser shall bill Tenants who owe Rents for periods prior to the Closing
on a monthly basis for a period of six (6) consecutive months following the
Closing and shall use commercially reasonable efforts to collect such past due
Rents (which efforts shall include, but not be limited to, including such
amounts in Purchaser’s invoices and notices for such period of six (6) months)
but Purchaser shall have no liability for the failure to collect any such
amounts and shall not be required to conduct eviction proceedings or take any
other legal action to enforce collection of any such amounts owed to Seller by
Tenants, provided, however, if Purchaser in fact commences any such action or
proceeding, the amount sought shall include all Rents unpaid for the period
prior to the Closing. If Purchaser shall fail to collect such past due Rents
after such six (6) month period, then Seller shall have the right to pursue such
Tenants

 

10

 

 

to collect such delinquencies (including, without limitation, the prosecution of
one or more lawsuits); provided, however, that in no event shall Seller have the
right to terminate, or cause the termination of, the Lease of any such Tenants.
Any sums collected by Seller after the Closing on account of Rents (less any
out-of-pocket costs and expenses (including reasonable counsel fees) incurred by
Seller in the collection thereof) shall be promptly turned over to Purchaser
without offset or deduction for application by Purchaser in accordance with this
Agreement.

 

(v) Purchaser shall (a) promptly render bills to the applicable Tenants for any
Overage Rent in respect of a period that shall have expired prior to the Closing
but which is payable after the Closing, (b) bill Tenants for any such Overage
Rent on a monthly basis for a period of six (6) consecutive months thereafter
and (c) use commercially reasonable efforts to collect such Overage Rent (which
efforts shall include, but not be limited to, including such amounts in
Purchaser’s invoices and notices for such period of six (6) months), but
Purchaser shall have no liability for the failure to collect any such amounts
and shall not be required to conduct eviction proceedings or take any other
legal action to enforce collection of any such amounts owed to Seller by
Tenants, provided, however, if Purchaser in fact commences any such action or
proceeding, the amount sought shall include all Rents unpaid for the period
prior to the Closing. If Purchaser shall be unable to collect such Overage Rent
after such six (6) month period, then Seller shall have the right to pursue
Tenants to collect such delinquencies (including, without limitation, the
prosecution of one or more lawsuits); provided, however, that in no event shall
Seller have the right to terminate, or cause the termination of, the Lease of
any such Tenants. Any sums collected by Seller after the Closing on account of
Rents (less any out-of-pocket costs and expenses (including reasonable counsel
fees) incurred by Seller in the collection thereof) shall be promptly turned
over to Purchaser without offset or deduction for application by Purchaser in
accordance with this Agreement. From and after the Closing, Seller may furnish
to Purchaser calculations of the amounts due from Tenants on account of Overage
Rent for periods prior to the Closing, and such other information relating to
the period prior to the Closing as is reasonably necessary for the billing of
any such Overage Rent. Purchaser shall bill such Tenants for Overage Rent for
periods prior to the Closing in accordance with and on the basis of such
information furnished by Seller. Purchaser shall deliver to Seller, concurrently
with the delivery to such Tenants, copies of all statements delivered to Tenants
relating to Overage Rent for periods prior to the Closing.

 

(vi) Overage Rent for the calendar year in which the Closing occurs shall be
apportioned between Seller and Purchaser using a percentage derived by dividing
the total operating expenses incurred for those operating expenses (or Property
Taxes, as the case may be) which are used by Seller in determining the operating
expense pool for the calendar year in question consistent with the terms of the
applicable Leases over each parties’ actual expenses incurred for such operating
expenses (or Property Taxes, as the case may be). Seller shall be entitled to
receive the proportion of such Overage Rent (less a like portion of any
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in the collection of such Overage Rent) that the portion of
the actual expenses incurred for operating expenses (or Property Taxes, as the
case may be) for the calendar year in question by Seller bears to the entire
operating expenses (or Property Taxes, as the case may be) pool for the calendar
year in question, and Purchaser shall be entitled to receive the proportion of
such Overage Rent (less a

 

11

 

 

like portion of any out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in the collection of such Overage Rent)
that the portion of the actual expenses incurred for operating expenses (or
Property Taxes, as the case may be) for the calendar year in question by
Purchaser bears to the entire operating expenses (or Property Taxes, as the case
may be) pool for the calendar year in question. If, prior to the Closing, Seller
shall receive any installment of Overage Rent attributable to Overage Rent for
periods from and after the Closing, such sum shall be apportioned at the
Closing. If, after the Closing, Purchaser shall receive any installment of
Overage Rent attributable to Overage Rent for periods prior to the Closing, such
sum (less any out-of-pocket costs and expenses (including reasonable counsel
fees) incurred by Purchaser in the collection of such Overage Rent) shall be
promptly applied in accordance with the terms of this Agreement.

 

(vii) To the extent that any payment on account of Overage Rent for a period
prior to the Closing Date is required to be paid periodically by Tenants for any
calendar year (or, if applicable, any lease year or any other applicable
accounting period), and at the end of such calendar year (or lease year or other
applicable accounting period, as the case may be) such estimated amounts are
required to be recalculated based upon the actual expenses, taxes or other
relevant factors for that calendar year (or lease year or other applicable
accounting period, as the case may be), then Purchaser agrees (with respect to
the calendar year, lease year or other applicable accounting period in which the
Closing occurs) to so recalculate same, subject to Seller’s review and
reasonable approval of such recalculation and to bill such Tenants for all
amounts due from such Tenants on account therefor, within six (6) months after
the end of such calendar year (or lease year or other applicable accounting
period, as the case may be). At the time(s) of final calculation and collection
from (or refund to) each Tenant of the amounts in reconciliation of actual
Overage Rent, there shall be a re-proration between Seller and Purchaser in
accordance with this Agreement and Seller and Purchaser shall each be entitled
to (or responsible for, as the case may be) the amounts attributable to such
party’s period of ownership of the Premises, provided that Seller shall have no
liability for amounts due to Tenants to the extent that Purchaser shall have
failed to obtain Seller’s prior approval of any such recalculation and Seller is
prejudiced by such failure. Any amounts owed to a Tenant in possession as of the
Closing Date for which Seller is responsible pursuant to the immediately
preceding sentence shall be delivered by Seller to Purchaser within ten (10)
business days following demand, which payment to such Tenant shall be forwarded
promptly by Purchaser to such Tenant. Purchaser shall indemnify, defend and hold
Seller harmless from any and all losses, costs, damages, liens, claims,
counterclaims, liabilities and expenses (including, but not limited to,
reasonable attorneys’ fees, court costs and disbursements) incurred by Seller to
the extent resulting from Purchaser failing to pay over to any Tenant in
possession as of the Closing Date any amount paid by Seller to Purchaser for the
benefit of any Tenant on account of Overage Rent. Seller, on or prior to the
Closing, shall send statements of the reconciliations with the Tenants for
Overage Rent for calendar year 2012 and, upon Purchaser’s request, the calendar
years 2011 and 2010, and, to the extent any such Tenant overpaid such Overage
Rent, Seller shall, on or prior to the Closing, refund any such overpayment of
Overage Rent to each such applicable Tenant. Seller hereby agrees to indemnify,
defend and hold Purchaser harmless from any and all losses, costs, damages,
liens, claims, counterclaims, liabilities and expenses (including, but not
limited to, reasonable attorneys’ fees, court costs and disbursements) incurred
by Purchaser to the extent

 

12

 

 

resulting from Seller’s failure to refund any overpayment of Overage Rent due by
Seller to any Tenant for any time period prior to the Closing.

 

(viii) For the period commencing on the Closing Date and ending on the date that
is the earlier to occur of (i) the one (1) year anniversary of the Closing Date,
and (ii) the day that all amounts required to be paid to Seller by Purchaser
pursuant to this Section 7(F) shall have been paid in full, if Purchaser
collects from a Tenant any arrears in Base Rents and/or Overage Rent owed to
Seller, Purchaser shall furnish to Seller a reasonably detailed monthly
accounting of cash receipts from Tenants (accompanied by aged receivable
reports), which accounting shall be delivered to Seller for each such applicable
month, within twenty (20) days after the end thereof. Seller and Purchaser and
their representatives shall each have the right from time to time, for a period
of one (1) year following the Closing, on reasonable prior notice to the other
party, during ordinary business hours on business days, but in no event more
than three (3) times during such period of one (1) year, to review each other’s
rental records and operating expense costs with respect to the Premises to
ascertain the accuracy of any such accountings during Seller’s and Purchaser’s
respective periods of ownership of the Premises.

 

(ix) If any adjustment or apportionment is miscalculated at the Closing, or the
complete and final information necessary for any adjustment is unavailable at
the Closing, the affected adjustment shall be calculated after the Closing. The
provisions of this Section 7 shall survive the Closing for a period of one (1)
year.

 

8.        Closing Deliveries.

 

A. At the Closing, Seller shall deliver to Purchaser, executed and acknowledged,
as applicable:

 

(i) A deed, in the form attached hereto as Exhibit 8(A)(i), and made a part
hereof (“Deed”);

 

(ii) A general bill of sale for the Personal Property, in the form of Exhibit
8(A)(ii);

 

(iii) An assignment and assumption of leases in the form of Exhibit 8(A)(iii)
(the “Assignment of Leases”);

 

(iv) An assignment and assumption of Surviving Contracts in the form of Exhibit
8(A)(iv) (the “Assignment of Contracts”) which shall not include CBAs;

 

(v) (a) The unapplied cash Security Deposits under Leases then then actually
held by Seller (together with accrued interest thereon, if any) by payment of
the aggregate amount thereof to Purchaser or a credit to Purchaser against the
Purchase Price, at Seller’s option.

 

      (b) If one or more Security Deposit is wholly or partially comprised of a
letter of credit (collectively, the “Letters of Credit”), Seller shall use
commercially reasonable efforts to transfer (or cause to be transferred) the
Letters of Credit to Purchaser as of the Closing

 

13

 

 

Date, any cost and expense of which Purchaser shall pay, and, on the Closing
Date, Seller shall deliver (or cause to be delivered) to Purchaser all original
Letters of Credit, with all amendments thereto, actually held by Seller. As to
those Letters of Credit which are not transferred to Purchaser at Closing
(collectively, the “Non-Transferable Letters of Credit”), Seller and Purchaser
shall reasonably cooperate with each other following the Closing so as to
transfer the same to Purchaser and cause Purchaser to be the beneficiary
thereunder or to obtain a replacement letter of credit showing Purchaser as the
beneficiary thereunder. Until the Non-Transferable Letters of Credit shall be
transferred to Purchaser or replaced, as aforesaid, Purchaser shall hold the
same, but upon request may deliver the same to Seller (if necessary), who shall
then draw upon the same and deliver the proceeds to Purchaser or return the same
to the applicable Tenant, in each case upon Purchaser’s written instruction.
Seller shall also deliver to Purchaser at Closing such documentation, including,
without limitation, sight drafts executed in blank, as Purchaser shall
reasonably require in connection with drawing under the Non-Transferable Letters
of Credit in Seller’s name. Purchaser shall indemnify and hold Seller harmless
from any and all losses, costs, damages, liens, claims, counterclaims,
liabilities and expenses (including, but not limited to, reasonable attorneys’
fees, court costs and disbursements) incurred by Seller to the extent resulting
from Seller taking any steps pursuant to a request of Purchaser, including
drawing, or seeking to draw, on any Tenant’s Security Deposit. The provisions of
this Section 8(A)(v)(b) shall survive the Closing.

 

(vi) Executed original counterparts of all Leases and Surviving Contracts, or
copies thereof to the extent executed original counterparts are not in Seller’s
or its property manager’s possession;

 

(vii) A certification of nonforeign status, in form required by Internal Revenue
Code Section 1445 and the regulations issued thereunder in the form of Exhibit
8(A)(vii);

 

(viii) Notice letters to the Tenants, in the form of Exhibit 8(A)(viii) (the
“Tenant Notice Letters”), to be prepared by Purchaser;

 

(ix) Notice letters to contractors under Surviving Contracts, in the form of
Exhibit 8(A)(ix) (the “Contractor Notice Letters”), to be prepared by Purchaser;

 

(x) The Estoppels (as hereinafter defined), including any applicable Seller
Certificate (as hereinafter defined), required to be delivered under Article 10
hereof;

 

(xi) A Real Property Transfer Tax Return with respect to the New York City Real
Property Transfer Tax (the “RPT Form”);

 

(xii) A New York State Real Estate Transfer Tax Return and Credit Line Mortgage
Certificate with respect to the New York State Real Estate Transfer Tax (the
“Form TP-584”);

 

(xiii) A New York State Real Property Transfer Report Form RP-5217 NYC (the
“RP-5217”);

 

14

 

 

 

 

(xiv) A Department of Housing Preservation and Development Affidavit in Lieu of
Registration Statement;

 

(xv) Evidence of authority, good standing (if applicable) and due authorization
of Seller to enter into the within transaction and to perform all of its
obligations hereunder, including, without limitation, the execution and delivery
of all of the closing documents required by this Agreement, and setting forth
such additional facts, if any, as may be needed to show that the transaction is
duly authorized and is in conformity with Seller’s organizational documents and
applicable laws and to enable the Title Insurer to omit all exceptions regarding
Seller’s standing, authority and authorization;

 

(xvi) An assignment and assumption of CBAs in the form of Exhibit 8(A)(xvi) (the
“Assignment of CBAs”);

 

(xvii) To the extent in Seller’s or its property manager’s possession or
control, those transferable licenses and permits, authorizations and approvals
pertaining to the Premises which are not posted at the Premises, provided that
such items shall be deemed delivered if maintained at the Property or at the
on-site management office;

 

(xviii) A title affidavit in substantially the form attached hereto as Exhibit
8(A)(xvii) (the “Title Affidavit”);

 

(xix) To the extent in Seller’s or its property manager’s possession or control,
all transferrable guarantees and warranties which Seller has received in
connection with any work or services performed or equipment installed in and
improvements erected on the Premises (it being understood that, for the purposes
of this clause (xix), “control” shall mean within Seller’s ability to obtain);

 

(xx) A Form 1099-S Statement for Recipient of Proceeds from Real Estate
Transaction;

 

(xxi) The master lease agreement with respect to the entire second (2nd) floor
in the Building in the form attached hereto as Exhibit xxi (the “Master Lease”);

 

(xxii) A closing statement (the “Closing Statement”);

 

(xxiii) Keys and combinations to locks at the Property in the possession or
control of Seller or its property manager, provided that such items shall be
deemed delivered if maintained at the Property or at the on-site management
office; and

 

(xxiv) Such other instruments or documents which (a) by the terms of this
Agreement are required to be delivered by Seller at the Closing or (b) that may
be reasonably required by Title Insurer to effect the consummation of the
transactions which are the subject of this Agreement; provided, however, in no
event shall Seller be required to provide any indemnities to the Title Company
or any other Person in such other instruments or documents.

 

B. At or prior to the Closing, Purchaser shall deliver to Seller, executed and
acknowledged, as applicable:

 

15

 

  

(i) The balance of the Purchase Price (i.e., the Purchase Price, less the
Deposit) and all other amounts payable by Purchaser to Seller at the Closing
pursuant to this Agreement as adjusted for apportionments hereunder, which shall
be delivered to Escrow Agent no later than 5:00 p.m. one (1) business day prior
to the Closing;

 

(ii) The Assignment of Leases;

 

(iii) The Assignment of Contracts;

 

(iv) The Tenant Notice Letters;

 

(v) The Contractor Notice Letters;

 

(vi) The RPT Form;

 

(vii) The RP-5217;

 

(viii) The Form TP-584;

 

(ix) The Assignment of CBAs;

 

(x) Evidence of authority, good standing (if applicable) and due authorization
of Purchaser to enter into the within transaction and to perform all of its
obligations hereunder, including, without limitation, the execution and delivery
of all of the closing documents required by this Agreement, and setting forth
such additional facts, if any, as may be needed to show that the transaction is
duly authorized and is in conformity with Purchaser’s organizational documents
and applicable laws;

 

(xi) The Closing Statement; and

 

(xii) Such other instruments or documents which by the terms of this Agreement
are required to be delivered by Purchaser at Closing or that may be reasonably
required by Title Insurer to effect the consummation of the transactions which
are the subject of this Agreement.

 

C. Subject to Section 16(C) hereof, the acceptance of the Deed by Purchaser
shall be deemed to be full performance and discharge of any and all obligations
on the part of Seller to be performed pursuant to the provisions of this
Agreement, except where such agreements and obligations are specifically stated
to survive.

 

16

 

 

 

 

9.        Conditions Precedent.

 

A. Seller’s obligations under this Agreement are subject to satisfaction of the
following conditions precedent which may be waived in whole or in part by
Seller, provided such waiver is in writing and signed by Seller on or before the
Closing Date:

 

(i) Purchaser shall have paid or tendered payment of the Purchase Price pursuant
to the terms hereof and the existing loan shall have been defeased or paid off
by Seller or assumed by Purchaser, if applicable;

 

(ii) Purchaser shall have delivered to or for the benefit of Seller, on or
before the Closing Date, all of the documents and items required to be delivered
by Purchaser pursuant to this Agreement, including, without limitation, Article
8 hereof, which have been tendered thereto by Seller, and Purchaser shall have
performed in all material respects all of its obligations hereunder to be
performed on or before the Closing Date; and

 

(iii) All of Purchaser’s representations and warranties made in this Agreement
shall be true and correct in all material respects as of the date made and true
and correct in all material respects as of the Closing Date as if then made.

 

B. Purchaser’s obligations under this Agreement are subject to the satisfaction
of the following conditions precedent which may be waived in whole or in part by
Purchaser, provided such waiver is in writing and signed by Purchaser on or
before the Closing Date:

 

(i) Seller shall have delivered to or for the benefit of Purchaser, on or before
the Closing Date, all of the documents and items required to be delivered by
Seller pursuant to this Agreement, including, without limitation, Article 8
hereof and Seller shall have performed in all material respects all of its
obligations hereunder to be performed on or before the Closing Date;

 

(ii) Reserved.

 

(iii) Seller shall comply with Article 21 hereof; and

 

(iv) Subject to the other provisions of this Agreement, all of Seller’s
representations and warranties made in this Agreement shall be true and correct
as of the date made and true and correct in all material respects as of the
Closing Date as if then made, other than those representations or warranties
made as of a specific date, or with reference to previously dated materials, in
which event such representations and warranties shall be true and correct as of
the date thereof or as of the date of such materials, as applicable. For
purposes hereof, a representation or warranty shall not be deemed to have been
breached if the representation or warranty is not true and correct in all
material respects as of the Closing Date by reason of changed facts or
circumstances arising after the date hereof which pursuant to this Agreement are
not prohibited to have occurred and did not arise by reason of a breach of any
covenant made by Seller under this Agreement. The parties hereto acknowledge,
agree and understand that nothing contained in this Section 9(B)(iv) shall
relieve Seller of its obligation to

 

17

 

 

comply with all covenants of Seller expressly set forth herein (including,
without limitation, Seller’s obligations under Article 13 hereof).

 

C. Notwithstanding anything to the contrary contained in this Agreement, (i)
Seller does not represent, warrant or guaranty that any Lease will be in force
or effect at Closing, that any Tenant will continue to perform its obligations
under its Lease or that any Tenant will not become the subject of bankruptcy
proceedings and (ii) the existence of any default by a Tenant, the failure by a
Tenant to perform its obligations under its Lease, the termination of any Lease
prior to Closing by reason of the Tenant’s default thereunder (if terminated in
accordance with the provisions of this Agreement) or the existence of bankruptcy
proceedings pertaining to any Tenant shall not affect Purchaser’s obligations
hereunder in any manner or entitle Purchaser to an abatement of or credit
against the Purchase Price or give rise to any other claim on the part of
Purchaser.

 

10.        Estoppel Certificates.

 

A. Seller shall use commercially reasonable efforts to obtain and deliver to
Purchaser estoppel certificates (individually, an “Estoppel” and, collectively,
the “Estoppels”) from each of the Tenants. Each Estoppel shall either (i) be
substantially in the form attached hereto as Exhibit 10-1 and made a part
hereof, it being agreed that the inclusion of qualifications as to knowledge
shall not cause the Estoppel to be non-compliant, or (ii) be on such other form
as may be provided by the applicable Tenant, provided that it certifies in all
material respects to the matters contained in Exhibit 10-1; or (iii) in the
event that a Lease provides for the form or content of an Estoppel that such
Tenant shall be required to deliver, then such Tenant’s estoppel may be in such
form or contain only those matters as an estoppel is required to address
pursuant to such Lease, without giving effect to any requirement regarding
“additional information reasonably requested by the lessor” or words of similar
import, or (iv) with respect to the Estoppel from Macy’s, Inc., be substantially
in the form of the estoppel delivered to Seller by Macy’s, Inc. when Seller
acquired the Property, which estoppel is attached hereto as Exhibit 10-2. Each
Estoppel satisfying the above requirements is referred to herein as a
“Confirming Estoppel”. In the event that Seller is unable to obtain Confirming
Estoppels from each of the Tenants, then, provided that Seller has obtained
Confirming Estoppels from each of the Required Estoppel Tenants, Seller may, at
its option, deliver one or more certificates in lieu thereof in substantially
the same form as the form of Estoppel attached hereto as Exhibit 10-1 (each, a
“Seller Certificate”) with respect any one or more of the remaining Tenants such
that Purchaser shall have received (a) Confirming Estoppels from each of the
Required Estoppel Tenants, (b) a Confirming Estoppel from, or a Seller
Certificate with respect to, Citibank N.A., and (c) either Confirming Estoppels
from, or Seller Certificates with respect to, a sufficient number of the
remaining Tenants which, together with the Required Estoppel Tenants and
Citibank, N.A., represent not less than eighty percent (80%) of the total
leasable square footage at the Property, and Seller shall by virtue thereof be
deemed to have fulfilled the conditions set forth in this Article 10 to deliver
Confirming Estoppels. Seller’s liability under each Seller’s Certificate shall
expire on the earlier to occur of (x) the date of delivery to Purchaser of a
Confirming Estoppel covering the Tenant covered by the Seller’s Certificate
which has been given, and (y) the end of the Survival Period. Seller’s failure
to deliver (I) Confirming Estoppels from each of the Required Estoppel Tenants,
(II) a Confirming Estoppel from, or a Seller Certificate with respect

 

18

 

 

to, Citibank, N.A. and (III) either Confirming Estoppels from, or Seller
Certificates with respect to, a sufficient number of the remaining Tenants
which, including the Required Estoppel Tenants and Citibank, N.A., represents
not less than eighty percent (80%) of the total leasable square footage at the
Property, shall constitute a failure of a condition to Purchaser’s obligations
hereunder and not a default by Seller, and Purchaser shall not be entitled to
specific performance of such obligation of Seller to deliver such Confirming
Estoppels and Purchaser’s sole remedy shall be to waive such failure or
terminate this Agreement and receive a refund of the Deposit, together with any
interest earned thereon. Claims of any Tenant set forth in any Estoppel shall
not be deemed (alone or in combination with other matters), to cause such
Estoppel not to be a Confirming Estoppel unless the facts underlying such
claims: (i) constitute a material misrepresentation or default under this
Agreement and (ii) result in damages, or are reasonably likely to result in
damages, to Purchaser that equal or exceed the Floor (as hereinafter defined).
An Estoppel shall be a Confirming Estoppel notwithstanding that such Estoppel
may contain claims that are based on (i) facts disclosed in writing to Purchaser
prior to Purchaser’s execution of this Agreement, (ii) an assertion by a Tenant
that there are amounts due from Seller to such Tenant allocable to periods prior
to the Closing and which, under the terms of this Agreement, Seller has agreed
to pay or (iii) failure of the landlord to keep the Premises, the building
systems or other improvements or equipment in good order and repair or to make
required repairs or improvements thereto (it being agreed that Seller shall not
be obligated to make any such repairs or improvements unless otherwise expressly
set forth herein).

 

B. Seller shall request that Advance Magazine Publishers Inc. includes the
following in its Estoppel (but the same shall not be a requirement for the
Advance Magazine Publishers Inc.’s Estoppel hereunder): (i) confirmation of
Advance Magazine Publishers Inc.’s real estate tax reimbursement obligations,
(ii) Advance Magazine Publishers Inc.’s real estate tax base year, and (iii)
confirmation that Advance Magazine Publishers Inc. does not have any claims
against Seller relating to Advance Magazine Publisher Inc.’s real estate taxes
(including, without limitation, Seller’s calculation of Advance Magazine
Publisher Inc.’s real estate tax base year or real estate tax escalations).

 

C. Seller shall be entitled to one or more adjournments of the Closing Date, not
to exceed sixty (60) days in the aggregate with all other adjournments by Seller
under this Agreement, to obtain Confirming Estoppels.

 

D. In addition to the Required Estoppel Tenants, Seller shall request Estoppels
from the balance of the Tenants (the “Non-Required Tenants”), but, subject to
Section 10(C) hereof, a failure of any Non-Required Tenant to deliver an
Estoppel shall not (i) constitute a failure of a condition to Purchaser’s
obligations under this Agreement, (ii) be a default by Seller, and (iii) relieve
Purchaser from any of its obligations under this Agreement. Seller shall provide
to Purchaser, promptly upon receipt by Seller, a copy of each executed Estoppel
received by Seller from Tenants after the date hereof.

 

11.        Employees.

 

A. Effective as of the Closing Date, Purchaser shall offer or cause its managing
agent or a contractor to offer all Building employees (and any replacements
thereof) who are employees employed subject to a CBA (the “Employees”) the same
employment at the Building

 

19

 

 

on the same terms and conditions as such Employees were employed immediately
prior to the Closing. Purchaser shall be solely responsible for, and hereby
assumes, all liabilities whatsoever with respect to, any and all (i) salaries
(for the period from and after the Closing Date), (ii) benefits attributable to
the period from and after the Closing Date payable to the Employees and all
relevant benefit plan contributions, (iii) benefit continuation and/or severance
payments relating to any Employee that may be payable upon any termination of
employment of any such Employee from and after the Closing Date, and (iv)
notices, payments, fines or assessments due pursuant to any laws, rules or
regulations arising under federal, state or local jurisdiction or otherwise,
with respect to the employment, discharge or layoff of Employees from and after
the Closing Date, including, but not limited to, such liability as arises under
the Worker Adjustment and Retraining Notification Act, Section 4980B of the
Internal Revenue Code (COBRA) and any rules or regulations as have been issued
in connection with any of the foregoing. Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from and against any and all liability, loss,
cost, judgment, claim, damage or expense (including, without limitation,
reasonable attorneys’ fees and expenses) incurred or suffered as a result of any
claim by any Employee (or other representative thereof, including, without
limitation, the union or any fund trustee) that arises under federal, state or
local statute (including, without limitation, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the National Labor Relations Act, the Equal Pay Act, the Americans with
Disabilities Act of 1990, ERISA (as hereinafter defined), the Multi-Employer
Pension Plan Amendments Act of 1980 (including, without limitation, any claim
for pension plan withdrawal liability arising out of the transaction
contemplated by this Agreement), the Displaced Building Service Workers
Protection Act of the City of New York, and all other statutes or rules
regulating the terms and conditions of employment), under any regulation or
ordinance, under the common law or in equity (including any claims for wrongful
discharge or otherwise), or under any policy, agreement, understanding or
promise, written or oral, formal or informal, arising or accruing out of
actions, events or omissions that occurred (or, in the case of omissions, failed
to occur) from and after the Closing Date. Seller shall, on or before the
Closing, provide to Purchaser an updated list of Employees that is, to Seller’s
actual knowledge, true, correct and complete. Seller hereby agrees to indemnify,
defend and hold Purchaser harmless from and against any and all liability, loss,
cost, judgment, claim, damage or expense (including, without limitation,
reasonable attorneys’ fees and expenses) incurred or suffered as a result of any
claim by any Employee (or other representative thereof, including, without
limitation, any union or any fund trustee) that arises under federal, state or
local statute (including, without limitation, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the National Labor Relations Act, the Equal Pay Act, the Americans with
Disabilities Act of 1990, ERISA (as hereinafter defined), the Multi-Employer
Pension Plan Amendments Act of 1980 (including, without limitation, any claim
for pension plan withdrawal liability not arising out of the transaction
contemplated by this Agreement), the Displaced Building Service Workers
Protection Act of the City of New York, and all other statutes or rules
regulating the terms and conditions of employment), under any regulation or
ordinance, under the common law or in equity (including any claims for wrongful
discharge or otherwise), or under any policy, agreement, understanding or
promise, written or oral, formal or informal, arising or accruing out of
actions, events or omissions that occurred (or, in the case of omissions, failed
to occur) prior to the Closing Date.

 

20

 

 

 

 

B. The 2012 Commercial Building Agreement Between Local 32BJ Service Employees
International Union and The Realty Advisory Board on Labor Relations, Inc. and
the 2011 Engineer Agreement Between Realty Advisory Board on Labor Relations,
Incorporated and Local 94-94A-94B International Union of Operating Engineers
AFL-CIO, or the successor to such agreements in effect as of the Closing Date
(the “CBAs”) shall each be deemed a Surviving Contract, and effective as of the
Closing Date, Purchaser shall assume, observe, pay and perform all obligations
and liabilities under, arising or accruing from or otherwise relating to the
CBAs. Purchaser shall have sole responsibility for all such obligations and
liabilities arising under or relating to the CBAs on or at any time after the
Closing Date and hereby agrees to indemnify, defend and hold Seller harmless
from and against any and all liability, loss, cost, judgment, claim, damage or
expense (including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Seller as a result of the failure of Purchaser to so assume,
observe, pay and perform the same. The parties acknowledge the enactment of the
Building Service Workers Protection Act, §22-505 of the Administrative Code of
the City of New York (“BSWPA”). By this Agreement, including, without
limitation, Purchaser’s assumption of the CBA and Employees through this Section
11, the parties have availed themselves of the opt-out provision of §22-505(d)
of BSWPA.

 

C. The parties intend to comply with section 4204 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and to take any other action
required or desirable, so that no withdrawal liability is imposed upon Seller as
a result of this transaction or any subsequent action or omission of Purchaser
or any affiliate of Purchaser. To that end, Purchaser agrees and covenants to
contribute to the applicable union pension fund (the “Multiemployer Pension
Plan”) for substantially the same number of contribution base units, as defined
in Section 4001(a)(11) of ERISA, for which Seller was obligated to contribute
with respect to the Property prior to the Closing Date, and (ii) unless a waiver
or variance is in effect pursuant to Section 4204(c) of ERISA, to provide to and
for the benefit of the Multiemployer Pension Plan, for the five plan years
commencing with the first plan year to begin after the Closing Date (the “Surety
Period”), either a bond issued by a corporate surety company that is an
acceptable surety for purposes of Section 412 of ERISA, a letter of credit or an
amount held in escrow by a bank or similar financial institution in accord with
Section 4024(a)(1)(B) of ERISA, in either case in an amount equal to the greater
of (A) the average annual contribution that Seller was required to make with
respect to the Property for the three plan years preceding the plan year in
which the Closing Date occurs, or (B) the annual contribution that Seller was
required to make with respect to the covered operation for the plan year
preceding the plan year in which the Closing Date occurs, which bond, letter of
credit or such amount held in escrow shall be paid to the Multiemployer Pension
Plan, if at any time during the Surety Period, Purchaser, or any successor in
interest thereto, withdraws from the Multiemployer Pension Plan or fails to make
any contribution to the Multiemployer Pension Plan when due. If a waiver or
variance has not been requested by the Purchaser, or has been requested and
denied in accordance with the PBGC regulations pursuant to Section 4204(c) of
ERISA, Purchaser shall deliver to the Multiemployer Pension Plan by the first
day of the plan year following the Closing Date, with copies to Seller, either
the bond or evidence of the establishment of a letter of credit or an escrow
described in the preceding sentence. If Purchaser shall withdraw from the
Multiemployer Pension Plan during the first five (5) plan years following the
plan year in which the Closing Date occurs in either a complete or partial
withdrawal, as such terms are used in

 

21

 

 

Sections 4203 and 4205 of ERISA, and withdrawal liability is imposed under
Section 4201 of ERISA, Seller agrees that Seller shall be secondarily liable to
the Multiemployer Pension Plan for any withdrawal liability that it would have
had to the Multiemployer Pension Plan in the absence of Section 4204 of ERISA;
provided, however, that (i) the preceding clause of this sentence will be void
and of no effect, if the parties obtain a waiver or variance from the
requirements of Section 4204(a)(1)(C) of ERISA, and (ii) Purchaser shall
indemnify, defend and hold Seller harmless from and against any and all
liability, loss, cost, judgment, claim, damage or expense (including, without
limitation, reasonable attorneys’ fees and expenses) for any amounts it pays to
the Multiemployer Pension Plan pursuant to this sentence. The parties will
reasonably cooperate in obtaining a waiver or variance from the requirements of
Sections 4204(a)(1)(B) and 4204(a)(1)(C) of ERISA. To the extent that any
obligation is imposed on Purchaser herein, Purchaser agrees to require each of
its successors in interest and assigns to specifically assume and accept the
obligations assumed by it under this Section 11(C). The provisions of this
Section 10(e) shall survive the Closing.

 

12.        Right of Inspection.

 

A. Purchaser and its employees, agents, consultants, contractors and advisors
(collectively, “Purchaser’s Representatives”), from time to time prior to the
Closing and during regular business hours, upon at least two (2) business days’
prior written notice to Seller, may inspect the Premises, provided that (i)
Purchaser’s Representatives shall not communicate with any employees of Seller
or Seller’s managers or contractors or with Tenants or occupants of the Property
without, in each instance, the prior written consent of Seller, which consent
may be withheld in Seller’s reasonable discretion, (ii) Purchaser’s
Representatives shall not perform any tests in the Property without the prior
written consent of Seller in each instance, which consent may be withheld in
Seller’s reasonable discretion; provided however, if such tests are invasive
Seller shall also have the right to withhold its consent to such tests in its
sole discretion, (iii) Purchaser shall have no additional rights or remedies
under this Agreement as a result of such inspection(s) or any findings in
connection therewith and (iv) Purchaser may exercise such right of access no
more than five (5) times plus such additional times as to which Seller may
consent in Seller’s reasonable discretion. Any entry upon the Property shall be
performed in a manner which is not disruptive in any material respects to
Tenants or to the normal operation of the Premises and shall be subject to the
rights of any Tenants or occupants of the Premises. Purchaser’s Representatives
shall (1) exercise reasonable care at all times that Purchaser’s Representatives
shall be present in the Premises, (2) at Purchaser’s expense, observe and comply
with all applicable laws and any conditions imposed by any insurance policy then
in effect with respect to the Premises and (3) not engage in any activities
which would violate the provisions of any permit or license pertaining to the
Premises. Seller shall have the right to have a representative of Seller
accompany Purchaser’s Representatives during any such communication or entry
into the Property.

 

B. Purchaser hereby agrees to indemnify, defend and hold Seller, its officers,
shareholders, partners, members, directors, employees, attorneys and agents
harmless from and against any and all liability, loss, cost, judgment, claim,
damage or expense (including, without limitation, attorneys’ fees and expenses),
to the extent resulting from or arising out of the entry

 

22

 

 

upon or inspection of the Premises prior to the Closing by Purchaser’s
Representatives. The foregoing indemnification shall survive the Closing or the
termination of this Agreement.

 

C. As a condition precedent to Purchaser’s Representatives entering the Property
in connection with any inspection, Purchaser shall maintain or cause to be
maintained, at Purchaser’s sole cost and expense, a policy of comprehensive
general public liability and property damage insurance by an insurer or
syndicate of insurers reasonably acceptable to Seller: (a) with a combined
single limit of not less than Three Million Dollars ($3,000,000.00) general
liability and Five Million Dollars ($5,000,000.00) excess umbrella liability,
(b) insuring Purchaser, Seller, Seller’s property manager, each of their
respective affiliates, Seller’s lender and any other person or entity related to
Seller or involved with the transaction contemplated by this Agreement (such
additional persons or entities to be designated in writing by Seller), as
additional insureds, against any injuries or damages to persons or property that
may result from or are related to (x) Purchaser’s Representatives entry into the
Property or upon the Property and (y) any inspection or other activity conducted
thereon by Purchaser’s Representatives and (c) containing a provision to the
effect that insurance provided by Purchaser hereunder shall be primary and
noncontributing with any other insurance available to Seller or any other
additional insured party. Purchaser shall deliver evidence of such insurance
coverage to Seller prior to the commencement of the first inspection and proof
of continued coverage prior to any subsequent inspection.

 

D. Notwithstanding any provision in this Agreement to the contrary, neither
Purchaser nor any representative or agent of Purchaser shall contact any
Federal, state, county, municipal or other department or governmental agency
regarding the Premises without Seller’s prior written consent thereto, in each
instance; provided, however, that the foregoing shall not prohibit Purchaser
from accessing publicly accessible governmental records and databases from time
to time, obtaining a title report, or performing customary title and municipal
searches. In addition, if Seller’s consent is obtained by Purchaser, Seller
shall be entitled to receive at least three (3) business days prior written
notice of the intended contact and shall be entitled to have a representative
present when Purchaser has any such contact with any governmental official or
representative.

 

13.        Title Insurance.

 

A. Purchaser acknowledges receipt of the Commitment. At Closing, Purchaser shall
cause title to the Premises to be insured by the Title Insurer at Purchaser’s
sole cost and expense. Except as otherwise expressly provided in this Agreement,
Seller shall have no obligation to remove any exception, lien, mortgage,
security interest, claim, charge, reservation, Lease, easement, right of way,
encroachment, restrictive covenant, condition, limitation or other encumbrance
affecting title to the Property (collectively, “Exceptions”). Except for the
items identified in Exhibit 4(A)(i) (the “Title Objections”), Purchaser
unconditionally waives any right to object to any matters set forth in the
Commitment. At Closing, Seller shall deliver and Purchaser shall accept the
Premises subject only to the Permitted Exceptions. If any Exceptions appear on
any update or continuation of the Commitment (each a “Continuation”) which are
not Permitted Exceptions or the Title Objections, then Purchaser shall notify
Seller thereof within the earlier of (x) five (5) business days after Purchaser
receives each such Continuation and (y) the last business day prior to the
Closing Date (provided, however, that if Purchaser receives a

 

23

 

 

Continuation after the last business day prior to the Closing Date or on the
Closing Date and such Continuation discloses an Exception that is not a
Permitted Exception, then Purchaser shall have the right to so notify Seller of
any such Exception (other than a Permitted Exception) on the Closing Date), TIME
BEING OF THE ESSENCE. Seller shall exercise commercially reasonable efforts
(which shall not require the institution of litigation or any other legal
proceeding) in removing any Removable Exceptions (hereinafter defined) and any
Exceptions that Seller elects to remove at Seller’s cost pursuant to this
Section 13. Subject to Section 13(B) hereof and Section 13(C) hereof, if Seller
is unable, or elects not to attempt, to eliminate an Exception (which is not a
Permitted Exception or a Removable Exception), or if Seller elects to attempt to
eliminate any Exception (which is not a Permitted Exception or a Removable
Exception) but is unable to do so or thereafter decides not to eliminate the
same, and accordingly, is unable to convey title to the Premises in accordance
with the provisions of this Agreement, then in either case Seller shall so
notify Purchaser within the earlier to occur of (I) five (5) business days
following receipt of Purchaser’s notification of such exception and (II) the
second to last business day prior to the Closing Date (unless Seller receives
Purchaser’s notification on the second to last business day or last business day
prior to the Closing Date, in which case Seller shall have until the Closing
Date to respond). Purchaser, within the earlier to occur of (A) five (5)
business days after receipt of such notice from Seller and (B) the last business
day prior to the Closing Date (unless Purchaser receives Seller’s notice on the
last business day prior to the Closing Date or on the Closing Date, in which
case the Closing Date shall be extended for one (1) business day), shall elect,
at Purchaser’s option, to either (i) terminate this Agreement by notice given to
Seller (TIME BEING OF THE ESSENCE with respect to Purchaser’s notice), in which
event the provisions of Article 14 of this Agreement shall apply, or (ii) to
accept title to the Premises subject to such exceptions, without any abatement
of the Purchase Price. If Purchaser shall not notify Seller of such election
within such period, TIME BEING OF THE ESSENCE, Purchaser shall be deemed to have
elected clause (ii) above with the same force and effect as if Purchaser had
elected clause (ii) within such period.

 

B. If the Commitment or any Continuation discloses judgments, bankruptcies or
similar returns against persons or entities having names the same as or similar
to that of Seller but which returns are not against Seller, Seller, on request,
shall deliver to Purchaser and Title Insurer affidavits reasonably acceptable to
Title Insurer to the effect that such judgments, bankruptcies or returns are not
against Seller, in form and substance sufficient (as determined by Title
Insurer) to permit removal of same as exceptions in Purchaser’s title policy.

 

C. If the Commitment or any Continuation discloses any Exception (other than the
Permitted Exceptions) which (i) may be removed of record or satisfied solely by
reference to Seller’s existing title policy insuring Seller’s interest in the
Property or delivery of a customary affidavit acceptable to Title Insurer, (ii)
was voluntarily created by, consented to or affirmatively permitted by Seller in
writing during the period of Seller’s ownership of the Premises (including,
without limitation, any mortgage encumbering the Premises), or (iii) may be
satisfied by the payment of a liquidated sum of money not to exceed One Million
Five Hundred Thousand Dollars ($1,500,000) in the aggregate (an Exception
meeting the criteria set forth in clauses (i), (ii) or (iii), together with the
Title Objections, being referred to as a “Removable Exception”), then, in any
such case, Seller shall take such action as is required on the part of Seller to
have

 

24

 

 

such Removable Exception omitted by the Title Insurance Company, and the failure
of Seller to take such action shall be a Seller’s Willful Default (hereinafter
defined). Notwithstanding the foregoing, Seller, at its option in lieu of
satisfying an Exception, may deposit with Title Insurer such amount of money and
provide such documentation, affidavits and indemnities as may be reasonably
determined by Title Insurer as being sufficient to induce it to omit such
Exception from Purchaser’s title policy and insure Purchaser against collection
of such Exception, including interest and penalties, out of or against the
Property, in which event such Exception shall not be an objection to title.

 

D. Seller shall be entitled to one or more adjournments of the Closing Date, not
to exceed sixty (60) days in the aggregate with all other adjournments by Seller
under this Agreement, to remove any Exceptions which Seller is obligated to
remove under this Agreement or which Seller elects to attempt, but is not
obligated, to remove.

 

E. Notwithstanding the foregoing provisions of this Article 13, in the event
that Title Insurer or any title insurance company retained by Purchaser shall
raise an Exception that is not a Permitted Exception and Title Insurer or such
other title insurance company is not willing to omit such Exception, then
Purchaser shall have no right to terminate this Agreement by reason of such
Exception (and such Exception shall be deemed a Permitted Exception) if Title
Insurer or another nationally recognized title insurance company reasonably
acceptable to Purchaser, as applicable, shall omit such Exception and insure
title to the Premises at regular rates with such Exception omitted.

 

F. Purchaser shall pay the costs of examination of title and any owner’s or
mortgagee’s policy of title insurance to be issued insuring Purchaser’s title to
the Premises, as well as all other title charges, survey fees, recording charges
(other than to remove of record or satisfy Exceptions which are not Permitted
Exceptions) and any and all other title and survey costs or expenses incident to
the Closing or in connection therewith.

 

G. Notwithstanding anything in this Article 13 to the contrary, Purchaser may at
any time accept such title as Seller can convey, without reduction of the
Purchase Price or any credit or allowance on account thereof or any claim
against Seller, except that Purchaser shall be entitled to a credit against the
Purchase Price in an amount equal to any amounts required to be expended in
connection with removal of any Removable Exception provided for in Section
13(C)(iv), but not so expended following Seller’s exercise of, waiver of, or
failure to timely exercise, its right to adjourn the Closing pursuant to Section
13(D) above. Subject to Section 16(C) hereof, the acceptance of the Deed by
Purchaser shall be deemed to be full performance and discharge of any and all
obligations on the part of Seller to be performed pursuant to the provisions of
this Agreement, except where such agreements and obligations are specifically
stated to survive.

 

14.        Return of Deposit. Subject to Seller’s obligations under Article 13
hereof, if Seller is unable to convey title in accordance with the express terms
of this Agreement or if, in accordance with the terms of this Agreement,
Purchaser is entitled to and elects to terminate this Agreement, then, subject
to Section 13(C) hereof and Article 23 of this Agreement, this Agreement shall
terminate and neither party to this Agreement shall have any further rights or
obligations hereunder, except as provided in Article 23 hereof, and except that
Escrow Agent

 

25

 

 

shall refund to Purchaser the Deposit (together with all interest thereon, if
any), and neither party to this Agreement shall thereafter have any further
rights or obligations hereunder, except for the right and obligation hereunder
that expressly survive the termination of this Agreement (collectively, the
“Surviving Obligations”).

 

15.        Purchaser Defaults.

 

If Purchaser shall fail to perform Purchaser’s material obligations hereunder
when obligated to do so in accordance with this Agreement (including, without
limitation, Purchaser’s failure to deliver each of the items set forth in
Section 8(B) one (1) business day prior to Closing Date in accordance with the
terms hereof), the parties hereto agree that Seller’s sole remedy shall be to
terminate this Agreement and retain the Deposit (together with all interest
thereon, if any) as liquidated damages, it being expressly understood and agreed
that in the event of Purchaser’s default, Seller’s damages would be impossible
to ascertain and that the Deposit (together with all interest thereon, if any)
constitutes a fair and reasonable amount of compensation in such event. Upon
such termination, neither party to this Agreement shall have any further rights
or obligations hereunder except that: (a) Purchaser shall return to Seller all
written material relating to the Premises or the transaction contemplated herein
delivered by or on behalf of Seller; (b) Escrow Agent shall deliver to Seller
and Seller shall retain the Deposit (together with all interest thereon, if any)
as liquidated damages, except with respect to any breaches of Surviving
Obligations; and (c) the Surviving Obligations shall survive and continue to
bind Purchaser and Seller.

 

16.        Representations and Warranties.

 

A. Seller hereby represents and warrants to Purchaser as follows as of the date
hereof:

 

(i) [intentionally omitted];

 

(ii) The Fixtures and Personal Property included in this sale, if any, are owned
by Seller and are or will on the Closing Date be free of all liens and
encumbrances, except for the Permitted Exceptions;

 

(iii) The Leases, together with all amendments thereto and guarantees thereof,
listed on Exhibit 1(B) are the only leases, licenses, tenancies, possession
agreements and occupancy agreements affecting the Premises on the date of this
Agreement in which Seller holds the lessor’s, licensor’s or grantor’s interest
and there are no other leases, licenses, tenancies, possession agreements or
occupancy agreements affecting the Premises (other than subleases, licenses,
tenancies or other possession or occupancy agreements which may have been
entered into by the Tenants, or their predecessors in interest, under such
Leases); except as set forth on Exhibit 16(A)(iii)-1 attached hereto, Seller has
not entered into any Recognition Agreements; Seller has provided or made
available to Purchaser copies of all of the Leases and Recognition Agreements
executed by Seller, which copies are true, complete and correct in all material
respects; as of the date hereof, except as set forth on Exhibit 16(A)(iii)-2,
(1) Seller has not received any written notice of any material default of any of
its material obligations under any of the Leases which has not been cured, (2)
no Tenant is in arrears in the payment of Base

 

26

 

 

Rent for any period in excess of thirty (30) days, and (3) Seller has not
delivered to any Tenant a written notice of monetary default or material
non-monetary default on the part of such Tenant, which default remains uncured
or has not been waived;

 

(iv) There are no unapplied Security Deposits presently held by or on behalf of
Seller with respect to the Leases, except as set forth on Exhibit 16(A)(iv)
attached hereto (the “Tenant Deposits”);

 

(v) The only employees who service the Premises and who are subject to
collective bargaining agreements or multiemployer pension plans to which Seller
is obligated to contribute, and the only collective bargaining agreements to
which Seller is a party or is otherwise bound, are those employees and
collective bargaining agreements and pension plans listed on Exhibit 16(A)(v)
attached hereto; to Seller’s knowledge, as of the date hereof, there are no
written threats or actual grievances formally filed in accordance with the CBAs
and pending by any of the Employees;

 

(vi) There are no judgments of any kind against Seller unpaid or unsatisfied of
record, except as shown in the Commitment which would have a material adverse
effect on the Premises or Seller’s ability to perform its obligations hereunder;

 

(vii) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware; Seller has taken all
action required to execute, deliver and, subject to obtaining any consents or
waivers required to be obtained prior to the Closing, perform Seller’s
obligations under this Agreement and to make all of the provisions of this
Agreement the valid and enforceable obligations they purport to be and has
caused this Agreement to be executed by a duly authorized person;

 

(viii) This Agreement is, and all documents which are to be delivered to
Purchaser by Seller at the Closing (a) are, or at the time of Closing will be,
duly authorized, executed and delivered by Seller, (b) are, or (with respect to
any of the documents to be delivered at Closing) at the time of Closing will be,
the legal, valid and binding obligations of Seller enforceable in accordance
with their terms, subject to general principles of equity and to bankruptcy,
insolvency, reorganization, moratorium or other similar laws presently or
hereafter in effect affecting the rights of creditors or debtors generally, and
(c) do not conflict with any provision of any law or regulation to which Seller
is subject, violate any provision of any judicial order to which Seller is a
party or to which Seller or the Premises is subject;

 

(ix) Seller is not a “foreign person” or “foreign corporation” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code;

 

(x) There are no currently pending condemnation or eminent domain proceedings,
or, to Seller’s actual knowledge, Seller has not received written notice of any
threatened condemnation or eminent domain proceeding, with respect to the
Premises or any part thereof;

 

(xi) There are no legal actions, suits or similar proceedings pending (or to
Seller’s knowledge threatened in writing) against Seller or otherwise relating
to the Premises, or

 

27

 

 

Seller’s ownership or operation of the Premises in any court of law or in equity
or before any governmental instrumentality or arbitration tribunal that are
reasonably likely to be adversely decided and, if adversely decided, would
materially and adversely affect the continued use or operation of the Premises,
the ability of Seller to perform its obligations under this Agreement, or, to
Seller’s actual knowledge, the value of the Premises, other than as set forth on
Exhibit 16(A)(xi);

 

(xii) To Seller’s actual knowledge, Seller is in compliance with all statutes,
laws, common law, rules, regulations, ordinances, codes or other legal
requirements of any governmental authority, quasi-governmental agencies or
entities, and any judgment, injunction, order, directive, decree or other
judicial or regulatory requirement of any court or governmental authority of
competent jurisdiction affecting or relating to the Property, agreements,
contracts, CBAs, and policies, in each case to the extent relating to
employment, employment practices, wages, hours, occupational safety and health,
the withholding and payment of taxes from or with respect to the compensation of
Employees, and terms and conditions of employment;

 

(xiii) The Brokerage Agreements listed on Exhibit 1(A) are the only brokerage,
leasing agency or similar agreements entered into by Seller with respect to the
leasing of portions of the Premises that will be binding on Purchaser after the
Closing Date. Seller has made copies of all such Brokerage Agreements available
to Purchaser, which copies are, to Seller’s knowledge, true, complete and
correct in all material respects;

 

(xiv) Other than as set forth on Exhibit 16(A)(xiv), Seller has not commenced,
and, to Seller’s knowledge, there are not pending, any tax assessment reduction
or tax certiorari proceedings with respect to the Premises;

 

(xv) Seller has not agreed to sell, lease, or grant any person or entity an
option or right of first refusal to purchase or lease all or any part of the
Property other than the Leases set forth on Exhibit 1(B) attached hereto;

 

(xvi) No consent, waiver, approval or authorization is required from any person
or entity (that has not already been obtained) in connection with the execution
and delivery of this Agreement by Seller or the performance by Seller of the
transactions contemplated hereby;

 

(xvii) Seller is not and, to Seller’s knowledge, no affiliate of Seller is a
person and/or entity with whom Purchaser is restricted from doing business under
the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq.; the
Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA Patriot Act of 2001; any
executive orders promulgated thereunder, any implementing regulations
promulgated thereunder by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) (including those persons and/or entities named on OFAC’s
List of Specially Designated Nationals and Blocked Persons), or any other
applicable law of the United States;

 

(xviii) Except as set forth on Exhibit 16(A)(xvii) attached hereto, there are no
unpaid Leasing Costs incurred in connection with (a) the current term of any
Leases entered into prior to the date hereof or (b) any renewals, amendments,
modifications, terminations, extensions and expansions of any Lease entered into
and with an effective date prior to the date hereof;

 

28

 

 

 

 

(xix) None of the Employees are employed by Seller; and

 

(xx) The Surviving Contracts listed on Exhibit 1(C) are the only Service
Contracts that will be binding on Purchaser after the Closing Date. To the
extent in the possession of Seller or its property manager, Seller has made
copies of all such Surviving Contracts available to Purchaser, which copies are
true, complete and correct in all material respects.

 

B. Purchaser represents and warrants to Seller that, as of the date hereof:

 

(i) Purchaser is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware and is in good
standing and qualified to do business under the laws of the State of New York;
Purchaser has taken all action required to execute, deliver and perform this
Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized person;

 

(ii) This Agreement is, and all documents which are to be delivered to Seller by
Purchaser at the Closing are or at the time of Closing will be, duly authorized,
executed and delivered by Purchaser; this Agreement is, and all documents which
are to be delivered to Purchaser by Seller at the Closing are, or (with respect
to any of the documents to be delivered at Closing) at the time of Closing will
be, legal, valid and binding obligations of Purchaser enforceable in accordance
with their terms, subject to general principles of equity and to bankruptcy,
insolvency, reorganization, moratorium or other similar laws presently or
hereafter in effect affecting the rights of creditors or debtors generally; and
do not conflict with any provision of any law or regulation to which Purchaser
is subject, violate any provision of any judicial order to which Purchaser is a
party or to which Purchaser is subject;

 

(iii) There are no judgments, orders or decrees of any kind against Purchaser
unpaid or unsatisfied of record and no legal action, suit or other legal or
administrative proceeding against Purchaser pending or, to Purchaser’s
knowledge, threatened or reasonably anticipated which could be filed before any
court or administrative agency, and, to Purchaser’s knowledge, no fact or
circumstance, which in each case has, or is likely to have, any material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement;

 

(iv) Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor, to
Purchaser’s knowledge, has any such petition been filed against Purchaser; No
general assignment of Purchaser’s property has been made for the benefit of
creditors, and, to Purchaser’s knowledge, no receiver, master, liquidator or
trustee has been appointed for Purchaser or any of its property; Purchaser is
not insolvent and the consummation of the transactions contemplated by this
Agreement shall not render Purchaser insolvent;

 

(v) Purchaser is not a person and/or entity with whom Seller is restricted from
doing business under the International Emergency Economic Powers Act, 50 U.S.C.
§ 1701 et seq.; the Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA
Patriot Act of 2001; any

 

29

 

 

executive orders promulgated thereunder, any implementing regulations
promulgated thereunder by OFAC (including those persons and/or entities named on
OFAC’s List of Specially Designated Nationals and Blocked Persons); or any other
applicable law of the United States.

 

C. The representations of Seller set forth in this Agreement and the statements
of Seller in any Seller Certificate (collectively, the “Surviving Seller
Representation(s)”) shall survive the Closing under this Agreement for a period
of six (6) months after the Closing Date (the “Survival Period”); provided,
however, that the representations of Seller set forth in Section 16(A)(iii) and
Section 16(A)(iv) of this Agreement shall not survive the Closing to the extent
that Purchaser receives a Confirming Estoppel with respect to the applicable
Lease covering substantially the same subject matter. Each of the Surviving
Seller Representations shall automatically be null and void and of no further
force and effect after the Survival Period unless Purchaser shall have asserted
in writing a specific claim with respect to the particular Surviving Seller
Representation and commenced a legal action or proceeding (such action or
proceeding is referred to herein as a “Proceeding”) within thirty (30) days
after the last day of the Survival Period against Seller alleging that Seller is
in breach of such Surviving Seller Representation and that Purchaser has
suffered, or is reasonably likely to suffer, an actual loss or actual damages
(any actual loss or actual damages is referred to herein as “Damages”) as a
result thereof. In no event shall Purchaser be entitled to assert a claim for
any consequential, special or punitive damages, nor shall it be entitled to any
award or payment based on such damages. If Purchaser timely commences a
Proceeding, and a court of competent jurisdiction, pursuant to a final,
non-appealable order in connection with such Proceeding, determines that (1) the
applicable Surviving Seller Representation was breached as of the date of this
Agreement or the Closing Date, as applicable, (2) Purchaser suffered, or is
reasonably likely to suffer, Damages by reason of such breach and (3) Purchaser
did not have, prior to the Closing, actual knowledge of such breach or diligence
materials which disclose such breach, then Purchaser shall be entitled to
receive an amount equal to the Damages, but in no event in an amount in the
aggregate for all Damages greater than the Ceiling (as hereinafter defined)
minus the amount of any Curative Payments (hereinafter defined) (subject to a
cap of Five Million Dollars ($5,000,000) with respect to Curative Payments that
may be offset against the Ceiling); provided, however, Purchaser shall not be
entitled to pursue any claim against Seller for Damages that is less, in the
aggregate, than the Floor (as hereinafter defined). If Purchaser has claim(s)
against Seller, in excess of the Floor, then Purchaser shall be entitled to
pursue the Damages in connection with such claim(s) against Seller, but in no
event shall Seller’s liability in the aggregate for any and all claims exceed
the Ceiling minus the amount of any Curative Payments (subject to a cap of Five
Million Dollars ($5,000,000) with respect to Curative Payments that may be
offset against the Ceiling). For purposes of this Section 16(C), Purchaser shall
be deemed to have actual knowledge of any matter if Purchaser and/or its
affiliates, officers, or employees had actual knowledge of the fact at issue
prior to Closing or if such information is available in any Lease or Surviving
Contract, or any other information with respect to the Premises identified in
the Exhibits hereto. As used herein, “Floor” shall mean One Hundred Thousand
Dollars ($100,000), and “Ceiling” shall mean Seven Million Five Hundred Thousand
Dollars ($7,500,000). The provisions of this Section 16(C) shall constitute the
sole and exclusive remedy after Closing for breaches of Seller’s
representations. Seller’s obligation to pay Damages under this Section 16(C)
shall be secured by a cash escrow (the “Damages Escrow”) in the amount of Seven
Million Five Hundred Thousand Dollars ($7,500,000) minus the amount

 

30

 

 

of any Curative Payments (provided, however, that in no event shall the Damages
Escrow be less than Two Million Five Hundred Thousand Dollars ($2,500,000) at
the Closing), which shall delivered by Seller to Escrow Agent at Closing and
shall be held by Escrow Agent during the Survival Period. In the event Purchaser
is entitled to any Damages under this Section 16(C), Purchaser may, upon prior
written notice to Seller and Escrow Agent, cause Escrow Agent to pay the same to
Purchaser from the Damages Escrow. On the date that is the later to occur of (x)
the expiration of the Survival Period, and (y) the date that Purchaser is no
longer entitled to such Damages (or any further Damages) under this Section
16(C), Seller shall be entitled to a return of the Damages Escrow (to the extent
the same has not been paid to Purchaser in accordance with this Section 16(C)).
In addition, no steps shall be taken to dissolve the Seller entity until the
expiration of the Survival Period.

 

D. (i) Until Closing, Seller shall endeavor to update any representation or
warranty in this Agreement to correct any mistake and/or to reflect any matter
which arises subsequent to the date of this Agreement. If Purchaser has
knowledge of any matter which would constitute a material breach of Seller’s
representations and warranties (including an alleged breach based on information
contained in a Confirming Estoppel or materials available on the Broker
(hereinafter defined) diligence website), Purchaser shall notify Seller of such
material breach within the earlier of five (5) business days of learning of same
and the Closing Date, failing which Purchaser shall be deemed to waive any such
material breach of Seller’s representations and warranties. Seller shall have
the right to contest Purchaser’s determination as to a material breach of
Seller’s representations and warranties, and shall have the right to attempt to
cure such breach without being obligated to complete such cure. Prior to the
Closing, upon Purchaser’s written request, Seller shall use Seller’s
commercially reasonable efforts (which shall not require the commencement of
litigation or any other proceeding or the expenditure of funds (“Curative
Payments”) in excess of the Ceiling) to cure any material breach of Seller’s
representations and warranties contained herein that is susceptible of cure;
provided, however, that Seller shall not be obligated to incur any Curative
Payments in excess of the Ceiling. If Purchaser notifies Seller of a breach of a
representation or warranty made by Seller herein, then Seller shall have until
the date that is the later of the originally scheduled Closing Date and sixty
(60) days from the date of Purchaser’s notice to cure any such material breach
of Seller’s representations and warranties and, at Seller’s sole option, the
Closing Date shall be extended to such sixty (60) day (or any earlier business
day) after Purchaser’s notice to permit such cure by Seller. If Seller fails to
cure any such material breach of Seller’s representations and warranties within
the time period set forth herein, then Purchaser, as its sole and exclusive
remedy, shall have the option (i) to terminate this Agreement by written notice
to Seller, in which case Escrow Agent shall return the Deposit (together with
all interest thereon, if any) to Purchaser and neither party to this Agreement
shall thereafter have any further right or obligation hereunder, other than the
Surviving Obligations, or (ii) waive such material breach and consummate the
transactions contemplated by this Agreement without any credit against or
reduction of the Purchase Price, in which case Purchaser shall be deemed to have
forever and for all purposes waived such material breach and shall not be
entitled to pursue any action for or collect any damages hereunder therefor.

 

(ii) Seller’s representations are subject to the following limitations: (1) to
the extent that Seller has provided Purchaser with any Lease or Service
Contract, or any other

 

31

 

 

information with respect to the Premises at any time prior to the date of this
Agreement which contain provisions inconsistent with any of such Seller’s
representations, then such Seller’s representations shall be deemed modified to
conform to such provisions and (2) Seller shall have no liability with respect
to any incorrect information set forth in any Estoppel.

 

E. The terms “to Seller’s actual knowledge,” “to the best of Seller’s actual
knowledge” and phrases of similar import shall mean the actual present knowledge
(and not constructive knowledge) of Paisley Boney and Adam Carr without
independent inquiry or investigation, and shall not mean that Seller or such
individual is charged with knowledge of the acts, omissions and/or knowledge of
Seller’s property manager (or any employee thereof), or of Seller’s other agents
or employees or Seller’s predecessors in title to the Premises.

 

17.        Broker.

 

A. Seller represents to Purchaser that it has not dealt with any broker, finder
or like agent in connection with this transaction other than Eastdil Secured
(“Broker”). Seller shall pay the amounts due Broker as set forth in a separate
agreement by and between Seller and Broker. Seller hereby indemnifies and holds
Purchaser harmless from and against any and all claims for any commission, fee
or other compensation by any person or entity, including Broker, who shall claim
to have dealt with Seller in connection with the sale of the Premises and for
any and all costs incurred by Purchaser in connection with any such claims
including, without limitation, reasonable attorneys’ fees and disbursements.

 

B. Purchaser represents to Seller that it has not dealt with any broker, finder
or like agent in connection with this transaction other than Broker. Purchaser
hereby indemnifies and holds Seller harmless from and against any and all claims
for any commission, fee or other compensation by any person or entity other than
Broker, who shall claim to have dealt with Purchaser in connection with the sale
of the Premises and for any and all costs incurred by Seller in connection with
any such claims including, without limitation, reasonable attorneys’ fees and
disbursements.

 

C. The provisions of this Article 17 shall survive the Closing or any early
termination of this Agreement.

 

18.        Condemnation and Destruction.

 

A. For purposes of this Article 18 hereof, a “Significant Portion” shall mean
either (i) with respect to damage by fire or other casualty to the Premises or a
portion thereof, damage requiring repair costs of Twenty Five Million Dollars
($25,000,000.00) or more to repair as determined by an independent third-party
architect reasonably designated by Seller, or (ii) with respect to a
condemnation or sale in lieu of condemnation, fifteen percent (15%) or more in
the aggregate of the rentable square foot area of the Building is taken or such
condemnation or sale would have a permanent material adverse effect on access to
the Improvements. For purposes of this Article 18 hereof, “permanently” shall
mean for a period of one (1) year or more.

 

B. If, prior to the Closing Date, any Significant Portion of the Premises is
permanently taken, or permanently rendered unusable for its current purpose or
reasonably

 

32

 

 

inaccessible by eminent domain (or is the subject of a pending or contemplated
taking which has not been consummated), Seller shall notify Purchaser of such
fact (the “Taking Notice”). In such event Purchaser shall have the option to
terminate this Agreement upon notice to Seller given not later than five (5)
business days after Seller sends the Taking Notice with TIME BEING OF THE
ESSENCE. If this Agreement is terminated as aforesaid, neither party shall have
any further right or obligation hereunder except that Escrow Agent shall refund
to Purchaser the Deposit (together with interest thereon, if any). If Purchaser
does not elect to terminate this Agreement (provided that Purchaser’s failure to
timely elect to terminate shall be deemed an election to close) or if the
portion of the Premises which is taken or rendered unusable or reasonably
inaccessible by eminent domain (or is the subject of a pending or contemplated
taking which has not been consummated) is not a Significant Portion of the
Premises, Purchaser shall accept so much of the Premises as remains after such
taking with no abatement of the Purchase Price, and at the Closing, Seller shall
assign and turn over to Purchaser, and Purchaser shall be entitled to receive
and keep, all of Seller’s interest in and to all awards for such taking by
eminent domain.

 

C. If, prior to the Closing Date, a Significant Portion of the Property is
destroyed by fire or other casualty, Seller shall notify Purchaser in writing of
such fact (a “Casualty Notice”) and, within ten (10) business days after receipt
of a Casualty Notice, Purchaser shall have the option to terminate this
Agreement upon notice to Seller given not later than ten (10) business days
after Seller sends the Casualty Notice (a “Casualty Termination Notice”) (TIME
BEING OF THE ESSENCE). If Purchaser gives Seller a Casualty Termination Notice,
Escrow Agent shall refund to Purchaser the Deposit (together with interest
thereon, if any) and, from and after the date of such termination, neither party
shall have any further right or obligation hereunder except for the Surviving
Obligations. If (i) Purchaser does not give Seller a timely Casualty Termination
Notice, (ii) Purchaser has no right to give Seller a Casualty Termination
Notice, or (iii) less than a Significant Portion of the Property is destroyed by
fire or other casualty, then (a) at Closing, Seller shall assign and turn over
to Purchaser and Purchaser shall then have all of Seller’s right to receive any
casualty insurance proceeds received by or payable to Seller under any insurance
policies maintained by Seller with respect to the Premises on account of said
physical damage or destruction less any reasonable costs incurred by Seller in
the repair or restoration of the Premises in accordance with the terms hereof
and (b) the parties shall proceed to Closing pursuant to the terms hereof
without abatement of the Purchase Price, except that Purchaser shall receive a
credit for the amount of any applicable insurance deductible.

 

D. This Article 18 is an express agreement to the contrary of Section 5-1311 of
the New York General Obligations Law.

 

19.        Escrow.

 

A. The Deposit shall be held in escrow by Escrow Agent, upon the following terms
and conditions:

 

(i) Escrow Agent shall deposit the Deposit in an interest-bearing account. A W-9
shall be executed by Purchaser in connection with the execution of this
Agreement so that such interest bearing account can be opened;

 

33

 

  

(ii) Escrow Agent shall deliver to Seller the Deposit (together with all
interest thereon, if any) at and upon the Closing and the same shall be applied
toward the Purchase Price; and

 

(iii) If this Agreement is terminated in accordance with the terms hereof, or if
the Closing does not take place under this Agreement by reason of the failure of
either party to comply with such party’s obligations hereunder, Escrow Agent
shall pay the Deposit (together with all interest thereon, if any) to Seller
and/or Purchaser, as the case may be, in accordance with the provisions of this
Agreement.

 

B. It is agreed that:

 

(i) The duties of Escrow Agent are only as herein specifically provided, and,
except for the provisions of Section 19(C) hereof, are purely ministerial in
nature, and Escrow Agent shall incur no liability whatever except for its own
willful misconduct or gross negligence;

 

(ii) Escrow Agent shall not be liable or responsible for the collection of the
proceeds of any checks used to pay the Deposit;

 

(iii) In the performance of its duties hereunder, Escrow Agent shall be entitled
to rely upon any document, instrument or signature believed by it in good faith
to be genuine and signed by either of the other parties hereto or their
successors;

 

(iv) Escrow Agent may assume, so long as it is acting in good faith, that any
person purporting to give any notice of instructions in accordance with the
provisions hereof has been duly authorized to do so;

 

(v) Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Agreement unless in writing and signed by Escrow Agent,
Seller and Purchaser;

 

(vi) Except as otherwise provided in Section 19(C) hereof, Seller and Purchaser
shall jointly and severally reimburse and indemnify Escrow Agent for, and hold
it harmless against, any and all loss, liability, costs or expenses in
connection herewith, including attorneys’ fees and disbursements, incurred
without willful misconduct or gross negligence on the part of Escrow Agent
arising out of or in connection with its acceptance of, or the performance of
its duties and obligations under, this Agreement, as well as the costs and
expenses of defending against any claim or liability arising out of or relating
to this Agreement;

 

(vii) Each of Seller and Purchaser hereby releases Escrow Agent from any act
done or omitted to be done by Escrow Agent in good faith in the performance of
its duties hereunder; and

 

(viii) Escrow Agent may resign upon ten (10) days written notice to Seller and
Purchaser. If a successor Escrow Agent is not appointed by Seller and Purchaser
within such ten (10) day period, Escrow Agent may petition a court of competent
jurisdiction to name a successor with the expenses thereof to be borne equally
be Seller and Purchaser.

 

34

 

  

C. Escrow Agent is acting as a stakeholder only with respect to the Deposit.
Escrow Agent, except in the event of the Closing, shall not deliver the Deposit
except on seven (7) days’ prior written notice to the parties and only if
neither party shall object within such seven (7) day period. If there is any
dispute as to whether Escrow Agent is obligated to deliver all or any portion of
the Deposit or as to whom the Deposit is to be delivered, Escrow Agent shall not
be required to make any delivery, but in such event Escrow Agent may hold the
same until receipt by Escrow Agent of an authorization in writing, signed by all
of the parties having any interest in such dispute, directing the disposition of
the Deposit (together with all interest thereon, if any), or in the absence of
such authorization Escrow Agent may hold the Deposit (together with all interest
thereon, if any), until the final determination of the rights of the parties in
an appropriate proceeding. If such written authorization is not given or
proceedings for such determination are not begun within thirty (30) days after
the date Escrow Agent shall have received written notice of such dispute, and
thereafter diligently continued, Escrow Agent may, but is not required to, bring
an appropriate action or proceeding for leave to deposit the Deposit (together
with all interest thereon, if any), in court pending such determination. Escrow
Agent shall be reimbursed for all costs and expenses of such action or
proceeding including, without limitation, reasonable attorneys’ fees and
disbursements, by the party determined not to be entitled to the Deposit, or if
the Deposit is split between the parties hereto, such costs of Escrow Agent
shall be split, pro rata, between Seller and Purchaser, in inverse proportion to
the amount of the Deposit received by each. Upon making delivery of the Deposit
(together with interest thereon, if any), in the manner provided in this
Agreement, Escrow Agent shall have no further obligation or liability hereunder.

 

D. Escrow Agent has executed this Agreement solely to confirm that Escrow Agent
has received the Deposit (if the Deposit is made by check, subject to
collection) and will hold the Deposit, in escrow, pursuant to the provisions of
this Agreement.

 

20.        Covenants.

 

A. Prior to the Closing:

 

(i) Seller shall not (a) enter into any new lease, license or other occupancy
agreement for all or any portion of the Property without Purchaser’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed so long as: (1) the rent for any such portion of the Property shall
be at least equal to the market rent (taking into account leasing concessions
and other economic parameters of such lease); (2) the term shall not exceed ten
(10) years; and (3) the creditworthiness of the proposed tenant shall be
commercially reasonably taking into account the size and nature of the Premises
and the subject demised premises, or (b) enter into any terminations,
amendments, expansions or renewals of Leases (other than (i) a termination in
accordance with Section 20(A)(iii) hereof or (ii) pursuant to the express terms
of any Lease), in each instance without Purchaser’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. If Purchaser
fails to respond to a request from Seller for consent to any action for which
Purchaser’s consent is required under this Section 20(A)(i) within five (5)
business days after Purchaser’s receipt of Seller’s written request, which
request shall include a summary of terms relating to such request, Purchaser’s
consent to such action shall be deemed granted. Notwithstanding anything to the
contrary contained herein, Seller’s approval shall not be required for any
amendment to the Lease for Macy’s Inc. or any new lease entered into by Seller
with Macy’s Inc. in either case in connection

 

35

 

 

with the exercise by Macy’s Inc. of its right of first offer, pursuant to its
existing Lease, provided that any such amendment or new lease is on
substantially similar terms as are set forth in the notice letter sent to Macy’s
Inc. by Seller on July 18, 2013.

 

(ii) Seller shall not enter into any Service Contracts or CBAs, other than with
the consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, except that Seller may enter into Service Contracts
which (A) expire prior to the Closing Date, (B) are cancelable at any time
without cause or penalty payment by Purchaser on not more than thirty (30) days’
notice or (C) are terminated prior to the Closing Date;

 

(iii) Subject to Section 20(A)(v), Seller shall keep and perform in all material
respects all of the obligations to be performed by it under the Leases
(“Landlord’s Lease Obligations”); provided that anything in this Agreement to
the contrary notwithstanding, nothing contained in this Agreement shall prohibit
Seller from terminating any Lease by virtue of a default by the tenant
thereunder, bringing any proceeding against a Tenant by reason of a default by
such Tenant under the Lease for such Tenant or applying a Security Deposit under
a Lease in accordance with the terms of such Lease or by reason of default of a
Tenant under its Lease;

 

(iv) Seller shall not create, incur or suffer to exist any mortgage, deed of
trust, lien, pledge or other encumbrance in any way affecting any portion of the
Premises that will survive the Closing other than the Permitted Exceptions;

 

(v) Seller shall operate the Premises substantially in accordance with past
practice and substantially in accordance with its obligations under existing
loan documents and the Leases, reasonable wear and tear excepted; provided,
however, that except for Landlord’s Lease Obligations, Seller may (subject to
Seller’s receipt of Purchaser’s prior written consent), but shall not be
obligated to, make any capital or other repairs, or replacements or any material
improvements to the Premises. To the extent Seller is required to make any
repairs, replacements or improvements to the Premises (other than Landlord’s
Lease Obligations) or Seller elects to make any repairs, replacements or
improvements to the Premises (other than Landlord’s Lease Obligations) and in
either case Purchaser approves such repairs, replacements or improvements (which
approval Purchaser may withhold in Purchaser’s sole and absolute discretion),
Purchaser shall, on or before the Closing, reimburse Seller for the unamortized
costs of such repairs, replacements or improvements that are capital in nature
(it being understood that Purchaser’s approval shall not be required for
Seller’s ordinary maintenance of the Property);

 

(vi) Seller shall maintain the insurance coverage on the Premises which is at
least equivalent in all material respects to Seller’s insurance policies
covering the Premises as of the date hereof;

 

(vii) Seller shall not transfer or remove any material Fixtures or Personal
Property from the Property except for the purpose of repair or replacement
thereof. Any Fixtures or items of Personal Property replaced after the date
hereof shall be installed prior to Closing and shall be of substantially similar
quality of the Fixture or item of Personal Property being replaced;

 

36

 

 



(viii) Seller shall not alter the number of Union Employees or remove or replace
any Union Employee from the Property, or adjust any grievance affecting the
number or identity of any Union Employees assigned or to be assigned to work at
the Property without prior notice to and consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed, except where there
is a termination for just cause or other legitimate business reason for removing
or replacing any Union Employee, or as may be necessary due to a reduction in
force as permitted by the Union Agreements, or due to the need to recall any
employee from layoff as required under the Union Agreements;

 

(ix) Seller, to the extent received by Seller, shall promptly deliver to
Purchaser copies of written default notices and written notices of lawsuits
affecting the Leases, the Surviving Contracts or the Premises.

 

(x) Purchaser shall reasonably cooperate and require its lender, if any, to
reasonably cooperate with the defeasance of the existing loan at no additional
cost or liability (other than de minimis amounts) to Purchaser or Purchaser’s
lender.

 

B. As used in this Agreement, (i) “Leasing Costs” shall mean brokerage
commissions in connection with any lease (including commissions and overrides
payable to affiliates of Seller of one-full commission, computed at Seller’s
affiliates standard rates, if Seller’s affiliate is the sole broker, and
one-half of such full commission if Seller’s affiliate is a co-broker),
out-of-pocket reasonable legal fees and expenses incurred in connection with any
lease and all costs and expenses required under a lease to be paid by the
landlord thereunder, to or for the benefit of the tenant thereunder, including,
but not limited to, the costs and expenses, or reimbursements, to prepare the
space thereunder for the initial occupancy of the tenant, for so-called landlord
work, tenant improvement allowances, construction allowances and free rent
payments under any Leases, and (ii) “Seller Leasing Costs” shall mean those
Leasing Costs listed under the heading “Seller Obligations” on Exhibit
16(A)(xvii) attached hereto. Purchaser shall receive a credit against the
Purchase Price at Closing for the Seller Leasing Costs. Except for the Seller
Leasing Costs, Purchaser shall be responsible for all Leasing Costs incurred
prior to the Effective Date or incurred in connection with any new Lease entered
into in accordance with the terms hereof or any renewal, amendment,
modification, termination, extension or expansion of a Lease entered into in
accordance with this Agreement. Seller shall be relieved of all liability for
Leasing Costs (other than Seller Leasing Costs, if any, for which Purchaser did
not receive a credit against the Purchase Price at Closing), and Purchaser shall
pay such amounts as they become due, subject to the provisions of Article 7.
Purchaser hereby agrees to indemnify, defend and hold Seller harmless from and
against any and all liability, loss, cost, judgment, claim, damage or expense
(including, without limitation, reasonable attorneys’ fees and expenses), in
connection with Leasing Costs (other than Seller Leasing Costs, if any, for
which Purchaser did not receive a credit against the Purchase Price at Closing).
The provisions of this Section 20(B) shall survive the Closing.

 

21.        Transfer Taxes.

 

A. Seller and Purchaser shall join on the Closing Date in completing, executing,
and delivering the returns, affidavits and other documents required in
connection with the taxes imposed under Article 31 of the Tax Law of the State
of New York and Title II of Chapter 46 of

 

37

 

 

the Administrative Code of the City of New York and any other tax payable by
reason of delivery and/or recording of the documents to be delivered at the
Closing (collectively, “Conveyance Taxes”). The Conveyance Taxes relating to the
portion of the Purchase Price in the amount of Five Hundred Twenty-Five Million
Dollars ($525,000,000) (the “Seller Conveyance Taxes”) shall be paid by Seller,
and the Conveyance Taxes relating to the portion of the Purchase Price in the
amount of Three Million Six Hundred Thousand Dollars ($3,600,000) (the
“Purchaser Conveyance Taxes”) shall be paid by Purchaser.

 

B. Seller shall deliver to the Title Insurer at the Closing certified check(s),
payable to the order of the appropriate tax collecting agency or official, or a
wire transfer, at the election of Seller, in the amount of the Seller Conveyance
Taxes. Purchaser shall deliver to the Title Insurer at the Closing certified
check(s), payable to the order of the appropriate tax collecting agency or
official, or a wire transfer, at the election of Purchaser, in the amount of the
Purchaser Conveyance Taxes.

 

C. Seller shall indemnify, defend and hold Purchaser harmless from any and all
losses, costs, damages, liens, claims, counterclaims, liabilities and expenses
(including, without limitation, reasonable attorney’s fees, court costs and
disbursements) incurred by Purchaser as a result of Seller’s failure to pay, or
cause to be paid, all or any portion of the Seller Conveyance Taxes at the
Closing. Purchaser shall indemnify, defend and hold Seller harmless from any and
all losses, costs, damages, liens, claims, counterclaims, liabilities and
expenses (including, without limitation, reasonable attorney’s fees, court costs
and disbursements) incurred by Seller as a result of Purchaser’s failure to pay,
or cause to be paid, all or any portion of the Purchaser Conveyance Taxes at the
Closing.

 

D. If requested by Purchaser, Seller shall use commercially reasonable efforts
(which shall not require the commencement of litigation or any other proceeding
or the expenditure of any funds by Seller unless funded by Purchaser) to cause
the holder of the existing mortgage on the Premises assign such mortgage,
endorse the note secured thereby and assign the remainder of its loan documents
to Purchaser’s lender at the Closing and to request that such holder execute and
deliver to Purchaser or such lender such instruments and other documents as
shall be necessary or appropriate in compliance with all applicable laws to
evidence any such assignment, provided that such holder shall not be required to
make any certifications, representations or warranties in accordance therewith.
Purchaser shall be responsible for any and all fees and/or expenses charged by
the existing mortgagee in connection with such assignment, including, without
limitation, the processing fees and attorney’s fees of the mortgagee charged in
connection with such assignment. Notwithstanding the foregoing, Seller shall not
bear any liability as a result of any failure of said mortgage holder to deliver
any such assignment of mortgage and the same shall not be a condition of
Purchaser’s obligation to close the transactions contemplated hereunder, and
Purchaser shall be obligated to close hereunder without said assignment (subject
to the other terms and conditions of this Agreement). Purchaser hereby agrees to
indemnify, defend and hold Seller, its officers, shareholders, partners,
members, directors, employees, attorneys and agents harmless from and against
any and all liability, loss, cost, judgment, claim, damage or expense
(including, without limitation, attorneys’ fees and expenses), to the extent
resulting from or arising out of the assignment of such mortgage to Purchaser’s
lender.

 

38

 

 

 

 

E. Purchaser shall pay the Commercial Rent or Occupancy Tax due (if any) as a
result of the Master Lease pursuant to the New York City Administrative Code.
Purchaser shall indemnify, defend and hold Seller harmless from any and all
losses, costs, damages, liens, claims, counterclaims, liabilities and expenses
(including, without limitation, reasonable attorney’s fees, court costs and
disbursements) incurred by Seller as a result of Purchaser’s failure to pay, or
cause to be paid, the Commercial Rent or Occupancy Tax (if any).

 

F. The provisions of this Article 21 shall survive the Closing.

 

22.        Non-Liability. Purchaser agrees that it shall look solely to the
Premises and proceeds thereof, and not to any other assets of Seller, or to the
members, managers, directors, officers, employees, shareholders, partners or
agents of Seller or any other person, partnership, corporation or trust, as
principal of Seller or otherwise, and whether disclosed or undisclosed, to
enforce its rights hereunder, and that none of the members, managers, directors,
officers, employees, shareholders, partners or agents of Seller or any other
person, partnership, corporation or trust, as principal of Seller or otherwise,
and whether disclosed or undisclosed, shall have any personal obligation or
liability hereunder, and Purchaser shall not seek to assert any claim or enforce
any of its rights hereunder against such party. Seller agrees that it shall look
solely to Purchaser, and not to the members, managers, directors, officers,
employees, shareholders, partners or agents of Purchaser or any other person,
partnership, corporation or trust, as principal of Purchaser or otherwise, and
whether disclosed or undisclosed, to enforce its rights hereunder, and that none
of the members, managers, directors, officers, employees, shareholders, partners
or agents of Purchaser or any other person, partnership, corporation or trust,
as principal of Purchaser or otherwise, and whether disclosed or undisclosed,
shall have any personal obligation or liability hereunder, and Seller shall not
seek to assert any claim or enforce any of its rights hereunder against such
party. The provisions of this Article 22 shall survive the Closing.

 

23.        Seller’s Inability to Perform; Seller’s Default. If Seller shall be
unable to perform its obligation to convey the Premises to Purchaser in
accordance with the terms of this Agreement (other than by reason of Seller’s
Willful Default (as hereinafter defined)), then Purchaser, at its sole option
and as its sole and exclusive remedy, may terminate this Agreement, in which
event Escrow Agent shall refund to Purchaser the Deposit (and all interest
earned thereon, if any), and neither party shall thereafter have any further
right or obligation hereunder, other than with respect to any Surviving
Obligations. “Seller’s Willful Default” shall mean (1) Seller’s refusal to
perform its obligation to convey the Premises to Purchaser in accordance with
terms of this Agreement, (2) Seller’s refusal to deliver each of the items set
forth in Section 8(A) (other than any item required pursuant to Section
8(A)(xxiv)(b)) and (3) Seller’s refusal to remove a Removable Exception in
accordance with and subject to the limitations set forth in Section 13(C),
provided that Purchaser has satisfied all material conditions required to be
satisfied by it under this Agreement and is ready, willing and able to perform
all of its obligations under this Agreement and to deliver the Purchase Price
due Seller under this Agreement. In the event of Seller’s Willful Default, then
Purchaser, at its sole option and as its sole and exclusive remedy may either
(a) terminate this Agreement, in which event Escrow Agent shall refund to
Purchaser the Deposit (and all interest thereon, if any), Seller shall reimburse
Purchaser for the reasonable out-of-pocket, third party costs and expenses
theretofore incurred by Purchaser, including,

 

39

 

 

without limitation, financing costs, the costs and performing title and survey
examinations and reasonable attorneys’ fees and disbursements, (within ten (10)
business days after the date that Purchaser submits to Seller a reasonably
detailed invoice therefor), provided that such liability shall not exceed One
Million Five Hundred Thousand Dollars ($1,500,000), and neither party shall
thereafter have any further right or obligation hereunder, other than the
Surviving Obligations or (b) within forty-five (45) days after any rights of
Purchaser arise due to a Seller’s Willful Default, bring an action in equity
against Seller for specific performance. If the remedy of specific performance
is not an available remedy, then Purchaser may seek the remedy described in
clause (a) above. In no event may Purchaser bring an action against Seller for
damages or seek any remedy (whether or not in an action at law or in equity)
against Seller that could require Seller to pay any monies to Purchaser whether
characterized as damages or otherwise (except for an action to compel Escrow
Agent to return the Deposit to Purchaser if Purchaser is, in fact, entitled to
the return thereof in accordance with this Agreement, and except for a
reimbursement to Purchaser of costs and expenses as expressly provided in this
Article 23). The untruth or inaccuracy of any representation or warranty of
Seller or Seller’s noncompliance with any of its covenants shall not be deemed
Seller’s Willful Default, provided Seller has used commercially reasonable
efforts (subject to the limitations set forth in Section 16(D)) to cure such
untruth, inaccuracy or noncompliance in accordance with Seller’s obligations
under Section 16(D).

 

24.        Condition of Premises.

 

A. Purchaser shall accept the Premises at the Closing in its “as is” condition
as of the date hereof, reasonable wear and tear excepted, and subject to the
provisions of Article 18 hereof in the event of a casualty or condemnation and
subject to Seller’s compliance with the covenants contained in Article 20 hereof
or elsewhere in this Agreement. Seller shall not be liable for any latent or
patent defects in the Premises or bound in any manner whatsoever by any
guarantees, promises, projections, operating expenses, set ups or other
information pertaining to the Premises or the Property made, furnished or
claimed to have been made or furnished, whether orally or in writing, by Seller,
or any other person or entity, or any partner, employee, agent, attorney or
other person representing or purporting to represent Seller, except to the
extent expressly set forth herein or in any document or instrument expressly
required in this Agreement to be delivered at Closing (collectively, the
“Closing Documents”). Purchaser acknowledges that neither Seller nor any of the
employees, agents or attorneys of Seller have made or do make any oral or
written representations or warranties whatsoever to Purchaser, whether express
or implied, except as expressly set forth in this Agreement or in any Closing
Documents, and, in particular, that no such representations and warranties have
been made with respect to the physical, environmental condition or operation of
the Premises, the presence, introduction or effect of Hazardous Materials at or
affecting the Premises, the actual or projected revenue and expenses of the
Premises, the zoning and other laws, regulations and rules or Relevant
Environmental Laws applicable to the Premises or the compliance of the Premises
or the Property therewith, the current or future real estate tax liability,
assessment or valuation of the Premises, the availability of any financing for
the alteration, rehabilitation or operation of the Premises from any source,
including, without limitation, any state, city or Federal government or any
institutional lender, the current or future use of the Premises, including,
without limitation, the use for residential or commercial purposes, the present
and future condition and operating

 

40

 

 

state of any and all machinery or equipment in the Premises and the present or
future structural and physical condition of the Building or its suitability for
rehabilitation or renovation, the ownership or state of title of any Personal
Property, the quantity, quality or condition of the Personal Property or
Fixtures, the use or occupancy of the Premises or any part thereof, or any other
matter or thing affecting or relating to the Premises, the Property or the
transactions contemplated hereby, except as specifically set forth in this
Agreement or in any Closing Documents.

 

B. Purchaser has not relied and is not relying upon any representations or
warranties or upon any statements made in any informational materials with
respect to the Premises provided by Seller or any other person or entity, or any
shareholder, employee, agent, attorney or other person representing or
purporting to represent Seller, other than the representations and warranties
expressly set forth in this Agreement or in any Closing Documents. The parties
hereto agree that the Personal Property included in this sale, which is or may
be attached to or used in connection with the Premises, has no significant
separate value except in conjunction with the Premises. No part of the Purchase
Price is attributable to the Personal Property.

 

C. The provisions of this Article 24 shall survive the Closing.

 

25.        Environmental Matters. Without limiting the generality of Article 24,
Purchaser acknowledges that it has had an opportunity to conduct its own
investigation of the Property, including the Premises, with regard to Hazardous
Materials and compliance of the Premises and the Property with Relevant
Environmental Laws. Purchaser is aware (or has had sufficient opportunity to
become aware) of the environmental, biological and pathogenic conditions of,
affecting or related to the Premises and Purchaser agrees to take the Premises
subject to such conditions. Purchaser agrees to assume all costs and liabilities
arising out of or in any way connected to the Premises, including, but not
limited to those arising out of Hazardous Materials and Relevant Environmental
Laws. Purchaser hereby releases Seller, its principals and affiliates, and their
respective officers, directors, members, managers, partners, agents, employees,
successors and assigns, from and against any and all claims, counterclaims and
causes of action which Purchaser may now or in the future have against any of
the foregoing parties arising out of the existence of Hazardous Materials
affecting the Premises. The provisions of this Article 25 shall survive the
Closing.

 

26.        Tax Certiorari Proceedings.

 

A. If any tax reduction or tax certiorari proceedings in respect of the Premises
relating to any fiscal year ending prior to the fiscal year in which the Closing
occurs are pending at the time of the Closing, Seller reserves and shall have
the right to continue to prosecute and/or settle the same. If any tax reduction
proceedings in respect of the Premises relating to the fiscal year in which the
Closing occurs are pending at the time of the Closing, then Seller reserves and
shall have the right to continue to prosecute and/or settle the same, provided,
however, that Seller shall not settle any such proceeding without Purchaser’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, and Purchaser shall be entitled to that portion of any refund relating
to the period from and after the Closing in accordance with Section 7(D).
Purchaser shall reasonably cooperate with Seller in connection with the
prosecution of any such tax reduction proceedings. Purchaser shall have the sole
right to prosecute any tax proceedings

 

41

 

 

in respect of the Premises relating to any fiscal year ending after the fiscal
year in which the Closing occurs. Seller, at no out of pocket cost or liability
to Seller, shall reasonably cooperate with Purchaser in connection with the
prosecution of any such tax proceedings.

 

B. Any refunds or savings in the payment of taxes resulting from such tax
reduction proceedings applicable to the period prior to the Closing shall belong
to and be the property of Seller, and any refunds or savings in the payment of
taxes applicable to the period from and after the Closing shall belong to and be
the property of Purchaser; provided, however, that if any such refund creates an
obligation to reimburse any Tenants for any Overage Rent paid or to be paid,
that portion of such refund equal to the amount of such required reimbursement
(after deduction of allocable expenses as may be provided in the Lease to such
Tenant) shall, at Seller’s election, either (i) be paid to Purchaser and
Purchaser shall disburse the same to such Tenants or (ii) be paid by Seller
directly to the Tenants entitled thereto. All reasonable attorneys’ fees and
other expenses incurred in obtaining such refunds or savings shall be
apportioned between Seller and Purchaser in proportion to the gross amount of
such refunds or savings payable to Seller and Purchaser, respectively (without
regard to any amounts reimbursable to Tenants), provided, however, that
Purchaser shall not be required to fund any portion of the cost of obtaining
such refunds or savings which exceeds the amount of the refund or savings which
is allocated to Purchaser.

 

C. The provisions of this Article 26 shall survive the Closing.

 

27.        Notices. All notices, demands or requests made pursuant to, under or
by virtue of this Agreement (in each case, a “Notice”) must be in writing and
sent to the party to which the Notice is being made by nationally recognized
overnight courier or delivered by hand with receipt acknowledged in writing as
follows:

 

To Seller:           c/o Monday Properties Monday Properties
230 Park Avenue
New York, New York  10169
Attention:  Anthony Westreich and Brian Robin       with a copy to:            
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Attention:  David Herman, Esq.       and to:             Rockpoint Group, L.L.C.
500 Boylston Street, Suite 1880
Boston, Massachusetts  02116
Attention: Paisley Boney

 

42

 

 

 

      with a copy to:            

Rockpoint Group, L.L.C.

Woodlawn at Old Parkland

3953 Maple Avenue, Suite 300

Dallas, Texas  75219

Attention: Ron Hoyl

      and a copy to:             Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York  10166
Attention:  Andrew Lance, Esq.       To Purchaser:            

ARC NY1440BWY1, LLC
c/o American Realty Capital New York Recovery REIT, Inc.

405 Park Avenue

New York, New York 10022
Attention: Michael A. Happel

      with a copy to:            

ARC NY1440BWY1, LLC
c/o American Realty Capital New York Recovery REIT, Inc.

405 Park Avenue

New York, New York 10022
Attention: Jesse C. Galloway, Esq.

      To Escrow Agent:            

First American Title Insurance Company

633 Third Avenue

New York, New York 10017

Attention: Stephen Farber, Esq. and Jason Gorbel, Esq.

  

All Notices (i) shall be deemed given upon the date of delivery if delivery is
made before 5:00 PM (New York time) and, if delivered later, on the next
business day after delivery of such Notice or the date of refusal to accept
delivery of such Notice and (ii) may be given either by a party hereto or by
such party’s attorney set forth above. The address for Notices to any party may
be changed by such party by a written Notice served in accordance with this
Section 27.

 

28.        Entire Agreement. This Agreement contains all of the terms agreed
upon between the parties with respect to the subject matter hereof, and all
agreements heretofore had or made between the parties hereto are merged in this
Agreement which alone fully and completely expresses the agreement of said
parties.

 

43

 

 



29.        Amendments. This Agreement may not be changed, modified or
terminated, nor may any provision hereunder be waived, except by an instrument
executed by the parties hereto.

 

30.        No Waiver. No waiver by either party of any failure or refusal to
comply with its obligations under this Agreement shall be deemed a waiver of any
other or subsequent failure or refusal to so comply.

 

31.        Successors and Assigns. This Agreement shall inure to the benefit of,
and shall bind the parties hereto and the heirs, executors, administrators,
successors and permitted assigns of the respective parties.

 

32.        Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

33.        Section Headings; Incorporation of Exhibits. The headings of the
various Articles and Sections of this Agreement have been inserted only for
convenience, and are not part of this Agreement and shall not be deemed in any
manner to modify, explain or restrict any of the provisions of this Agreement.
Unless otherwise provided in this Agreement, any reference in this Agreement to
an Exhibit is understood to be a reference to the Exhibits annexed to this
Agreement. All Exhibits annexed to this Agreement shall be incorporated into
this Agreement as if fully set forth herein.

 

34.        Governing Law. This Agreement shall be governed by, interpreted under
and construed and enforced in accordance with, the laws of the State of New
York, without reference to conflicts of laws principles. Each of the parties
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim arising out of relating to this Agreement. Any action brought
hereunder shall be brought in a court of law located in the City, County and
State of New York. The prevailing party in any such litigation shall be entitled
to recovery of all of its fees and expenses (including reasonable legal fees)
incurred in such action.

 

35.        Confidentiality. Except as may be required by law, the Securities and
Exchange Commission (“SEC”) or in connection with any court or administrative
proceeding and as expressly provided in this Section 35, neither Purchaser nor
Seller nor either of their agents or designees controlled by them shall issue or
cause the publication of any press release or other public announcement, or
cause, permit or suffer any other disclosure which sets forth the terms of the
transactions contemplated hereby (other than to Purchaser’s consultants,
advisors, attorneys, accountants, lenders and investors or potential investors,
who, in turn, shall be bound by this Article 35), without first obtaining the
written consent of the other party hereto. Seller acknowledges and agrees that
Purchaser or American Realty Capital New York Recovery REIT, Inc. may disclose
in press releases, filings with governmental authorities, financial statements
and/or other communications such information regarding the transactions
contemplated hereby as may be necessary or advisable under securities laws,
rules or regulations, GAAP or other accounting rules or procedures or American
Realty Capital New York Recovery REIT, Inc.’s

 

44

 

 

prior custom, practice or procedure and Purchaser acknowledges and agrees that
Seller and its owners may disclose in press releases, filings with governmental
authorities, financial statements and/or other communications such information
regarding the transactions contemplated hereby as may be necessary or advisable
under securities laws, rules or regulations, GAAP or other accounting rules or
procedures or such owners’ prior custom, practice and procedure. Notwithstanding
the foregoing, any press release or other public statement that names Seller its
affiliates or the Property shall be subject to the prior approval of Seller, not
to be unreasonably withheld or delayed.

 

36.        No Recording or Notice of Pendency. The parties hereto agree that
neither this Agreement nor any memorandum hereof shall be recorded.
Supplementing the other liabilities and indemnities of Purchaser to Seller under
this Agreement, and notwithstanding any other provision of this Agreement
(including, without limitation, any provision purporting to create a sole and
exclusive remedy for the benefit of Seller), Purchaser agrees to indemnify and
hold Seller harmless from and against any and all losses, costs, damages, liens,
claims, counterclaims, liabilities or expenses (including, but not limited to,
reasonable attorneys’ fees, court costs and disbursements) incurred by Seller
arising from or by reason of the recording of this Agreement, any memorandum
hereof, any notice of pendency or any other instrument against the Premises in
any case, by Purchaser (unless Purchaser prevails in a final unappealable order
against Seller in the action underlying such notice of pendency). The provisions
of this Article 36 shall survive the Closing or termination of this Agreement.

 

37.        Assignment. Purchaser may not assign its rights or obligations under
this Agreement or transfer any direct or indirect ownership or other interest in
Purchaser without the prior written consent of Seller in its sole discretion,
and any such assignment made without Seller’s consent shall be void ab initio.

 

38.        Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed to be
an original, but all such counterparts shall constitute one and the same
agreement.

 

39.        No Third Party Beneficiary. The provisions of this Agreement are not
intended to benefit any third parties.

 

40.        Section 3.14 Audit. Seller covenants and agrees to cooperate with
Purchaser, at Purchaser’s sole cost and expense, both prior to and after the
Closing, at Purchaser’s sole cost and expense, in connection with any and all
reasonable information requests made by or on behalf of Purchaser, which are
required to complete a so-called “Section 314 audit”, including, but not limited
to providing the following (to the extent applicable and in Seller’s possession
or control or is information which Seller can obtain without cost or undue
burden on Seller): (a) monthly historical income tax basis statements for the
Premises for 2012; (b) monthly historical income tax basis statements for the
Premises for 2013, year to date; (c) five (5) years of annual rent rolls for the
Premises; (d) access to supporting documents relating to the items set forth
herein (such as bills, checks, etc.); and (e) to the extent not subject to
confidentiality, the most current financial statement for each of the Tenants to
the extent such current financial statements are in the possession of Seller or
its managing agent. In addition, Seller shall reasonably cooperate with
Purchaser, at Purchaser’s sole cost and expense, both prior to and after the

 

45

 

 

Closing, in connection with any and all information requests made by or on
behalf of Purchaser, provided that such information is in Seller’s possession or
control or which Seller can obtain without undue burden on Seller, relating to
the Property, including the books and records of the Property. For the avoidance
of doubt, (i) Purchaser acknowledges that to the extent such information or
documentation referred to above does not exist or is not in Seller’s possession
or control, Seller shall not be required to recreate or obtain such
documentation or information for Purchaser, and (ii) Purchaser’s failure or
inability to conduct or complete such audit shall not constitute the failure of
a condition to Purchaser’s obligation to consummate the Closing (it being
acknowledged, however, that Seller has a continuing obligation to comply with
this Article 40). The provisions of this Article 40 shall survive the Closing
until the third (3rd) anniversary of the Closing to the extent requests are made
by the SEC; provided, however, that nothing in this Article 40 shall obligate
Seller to incur any costs or remain in existence or prevent the Seller from
dissolving after the Closing (subject to Seller’s other obligations pursuant to
this Agreement).

 

41.        Consequential and Punitive Damages. Each of Seller and Purchaser
waives any right to sue the other for any consequential or punitive damages for
matters arising under this Agreement. The provisions of this Article 41 shall
survive Closing or termination of this Agreement.

 

[Remainder of page intentionally left blank]

46

 

 

IN WITNESS WHEREOF, this Sale-Purchase Agreement has been duly executed by the
parties hereto as of the day and year first above written.

 

  SELLER:       1440 BROADWAY OWNER, LLC   a Delaware limited liability company
  By: /s/Ron J. Hoyl     Name:  Ron J. Hoyl     Title:  Vice President          
PURCHASER:       ARC NY1440BWY1, LLC,   a Delaware limited liability company  
By: /s/ Michael A. Happel     Name:  Michael A. Happel     Title:  Executive
Vice President and Chief Investment Officer

 

47

 

 

  The undersigned has executed this Agreement solely to confirm its acceptance
of the duties of Escrow Agent as set forth in Article 19 hereof:   FIRST
AMERICAN TITLE INSURANCE COMPANY   By: /s/ Stephen Farber     Name:  Stephen
Farber     Title:    Vice President      

 

48

 

 

EXHIBIT A

 

Description of Land

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New fork, bounded and described
as follows:

 

BEGINNING at a point on the northerly side of 40th Street, distant 279 feet 6
inches westerly from the northwesterly comer of Avenue of the Americas (formerly
Sixth Avenue) and 40th Street;

 

RUNNING THENCE westerly along the northerly side of 40th Street 203 feet 10-1/2
inches to the intersection of the easterly side of Broadway with the northerly
side of 40th Street;

 

RUNNING THENCE northerly along the easterly side of Broadway 128 feet 1-1/2
inches to the southerly line of Lot Number 191 on “Map of Property belonging to
the corporation of the City of New York, situated in the vicinity of the
Distributing Reservoir”, December 1844 by Daniel Ewen, C.S., filed in the Office
of the Register of the County of New York;

 

THENCE easterly along the southerly line of said Lot 92 feet 8-1/2 inches to the
westerly line of Lot Number 189 on said Map;

 

THENCE southerly parallel with Avenue of the Americas and along the westerly
line of Lot Number 189, 24 feet 8-1/4 inches to the center line of the block;

 

THENCE easterly along the same 59 feet 11-1/2 inches to the easterly side of the
premises on which the Hotel Vendome stands or formerly stood;

 

THENCE northerly along the same 98 feet 9 inches to the southerly side of 41st
Street at a point 173 feet 2-1/2 inches east of Broadway as measured along the
southerly side of 41st Street;

 

THENCE easterly along the southerly side of 41st Street 65 feet 1-1/2 inches to
the westerly line of Lot Number 184 on said map;

 

THENCE southerly along the same 98 feet 9 inches to the center line of the
block;

 

THENCE easterly along the center line of the block 20 feet 6 inches;

 

THENCE southerly parallel with Avenue of the Americas 98 feet 9 inches to the
point or place of BEGINNING.

 

Said premises now being known as and by the Street Number 1440 Broadway.

 

Exhibit A-1

 

 

EXHIBIT 1(A)

 

Existing Brokerage Agreements

 

[See Attached]

 

Exhibit 1(A)-1

 

 

EXHIBIT 1(B)

 

Description of Leases

 

[See Attached]

 

Exhibit 1(B)-1

 

 

EXHIBIT 1(C)

 

Description of Surviving Contracts

 

[See Attached]

 

Exhibit 1(C)-1

 



 

EXHIBIT 4(A)(i)

 

Title Objections

The items listed below are all references to the Commitment.

 

1)Schedule B-I

2)Scheduled B-II, item 1 should read as follows:  Rights of tenants or persons
in possession as tenants only, if any, pursuant to unrecorded leases without
purchase options or rights of first refusal.

3)Schedule B-II, item 2 should read as follows: Taxes, tax liens, tax sales,
water rates, sewer rents and assessments, in each case as a lien not yet due and
payable.

4)Schedule B-II, item 3 – unless the title company reads in the survey

5)Schedule B-II, item 4

6)Schedule B-II, items 8 through 18

 

 

Exhibit 4(A)(i)-1

 



 

EXHIBIT 8(A)(i)

 

FORM OF DEED

 

 

 

Bargain and Sale Deed

 

Without Covenant Against Grantor’s Acts

 

1440 BROADWAY OWNER, LLC,

a Delaware limited liability company

 

TO

 

[_____________________________________],

a [__________________________________________]

 

 

ADDRESS: 1440 Broadway, New York, New York

 

  BLOCK: 993     LOT: 11     COUNTY: New York  

RETURN BY MAIL TO:

 

 

_______________________

 

 

 

Exhibit 8(A)(i)-1

 

 

BARGAIN AND SALE DEED WITHOUT COVENANT AGAINST GRANTOR’S ACTS THIS INDENTURE,
made as of this ____ day of _____________, 201__.

 

BETWEEN 1440 BROADWAY OWNER, LLC a Delaware limited liability company, having an
address c/o Monday Properties, 230 Park Avenue, New York, New York 10169, party
of the first part, and ___________________________________________, with offices
at ____________________________________, party of the second part.

 

WITNESSETH, that the party of the first part, in consideration of ten dollars
and other valuable consideration paid by the party of the second part, does
hereby grant and release unto the party of the second part, the heirs or
successors and assigns of the party of the second party forever,

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City, County and
State of New York, more commonly known as 1440 Broadway, New York, New York,
designated as Block 993, Lot 11 in the county of New York, as shown on the Tax
Map of the City of New York, and more particularly described on Exhibit A
attached hereto and hereby made part hereof;

 

BEING the same premises conveyed to the party of the first part by 1440
Partners, LLC, a Delaware limited liability company, pursuant to that Bargain
and Sale Deed, dated August 8, 2007, and recorded August 31, 2007 at CRFN
2007000451539 in the Office of the City Register of the City of New York;

 

TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof; TOGETHER with the appurtenances and all the estate and
rights of the party of the first part in and to said premises;

 

TO HAVE AND TO HOLD the premises herein granted unto the party of the second
part, the heirs or successors and assigns of the party of the second part
forever.

 

AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this conveyance and will hold the right to receive such consideration as a trust
fund to be applied first for the purpose of paying the cost of the improvement
and will apply the same first to the payment of the cost of the improvement
before using any part of the total of the same for any other purpose. The word
“party” shall be construed as if it read “parties” whenever the sense of this
indenture so requires.

 

IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.

 

In Presence of:                                                 1440 BROADWAY
OWNER, LLC,

a Delaware limited liability company

 

By: ______________________________

Name:

Title:

 

Exhibit 8(A)(i)-2

 

 

STATE OF NEW YORK

COUNTY OF NEW YORK

 

On the _____ day of _______ in the year 201___ before me, the undersigned, a
Notary Public in and for said State, personally appeared ________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

                                                                                                           

Signature and Office of individual taking acknowledgement

 

Exhibit 8(A)(i)-3

 

 

Exhibit A

 

Legal Description

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New fork, bounded and described
as follows:

 

BEGINNING at a point on the northerly side of 40th Street, distant 279 feet 6
inches westerly from the northwesterly comer of Avenue of the Americas (formerly
Sixth Avenue) and 40th Street;

 

RUNNING THENCE westerly along the northerly side of 40th Street 203 feet 10-1/2
inches to the intersection of the easterly side of Broadway with the northerly
side of 40th Street;

 

RUNNING THENCE northerly along the easterly side of Broadway 128 feet 1-1/2
inches to the southerly line of Lot Number 191 on “Map of Property belonging to
the corporation of the City of New York, situated in the vicinity of the
Distributing Reservoir”, December 1844 by Daniel Ewen, C.S., filed in the Office
of the Register of the County of New York;

 

THENCE easterly along the southerly line of said Lot 92 feet 8-1/2 inches to the
westerly line of Lot Number 189 on said Map;

 

THENCE southerly parallel with Avenue of the Americas and along the westerly
line of Lot Number 189, 24 feet 8-1/4 inches to the center line of the block;

 

THENCE easterly along the same 59 feet 11-1/2 inches to the easterly side of the
premises on which the Hotel Vendome stands or formerly stood;

 

THENCE northerly along the same 98 feet 9 inches to the southerly side of 41st
Street at a point 173 feet 2-1/2 inches east of Broadway as measured along the
southerly side of 41st Street;

 

THENCE easterly along the southerly side of 41st Street 65 feet 1-1/2 inches to
the westerly line of Lot Number 184 on said map;

 

THENCE southerly along the same 98 feet 9 inches to the center line of the
block;

 

THENCE easterly along the center line of the block 20 feet 6 inches;

 

THENCE southerly parallel with Avenue of the Americas 98 feet 9 inches to the
point or place of BEGINNING.

 

Said premises now being known as and by the Street Number 1440 Broadway.

 

 

Exhibit 8(A)(i)-1

 

 

EXHIBIT 8(A)(ii)

 

FORM OF BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS,

 

That, subject to the terms and conditions hereinafter set forth, 1440 BROADWAY
OWNER, LLC, a Delaware limited liability company having an address c/o Monday
Properties, 230 Park Avenue, New York, New York 10169 (collectively, “Seller”)
for and in consideration of the sum of Ten Dollars ($10.00), lawful money of the
United States, to it in hand paid at or before delivery of these presents by
__________________________, a ____________ having an address at
_________________________________ (“Purchaser”), the receipt of which is hereby
acknowledged, has bargained and sold, and by these presents does grant and
convey unto Purchaser its successors and assigns all right, title and interest
of Seller in and to all of the Personal Property (as such term is defined in
that certain Sale-Purchase Agreement dated ________, 201__, between Seller and
Purchaser (the “Agreement”)).

 

Seller grants and conveys the Personal Property unto Purchaser without recourse
and without representation or warranty of any kind, express or implied (except
to the extent and only for so long as any representation and warranty, if any,
regarding the Personal Property as is set forth in the Agreement shall survive
the closing of title thereafter, and subject to the limitations contained
herein).

 

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns forever.

 

SELLER HAS MADE NO WARRANTY THAT THE PERSONAL PROPERTY COVERED BY THIS BILL OF
SALE IS MERCHANTABLE OR FIT FOR ANY PARTICULAR PURPOSE AND THE SAME IS SOLD IN
AN “AS IS” “WHERE IS” CONDITION EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THE
AGREEMENT. BY ACCEPTANCE HEREOF, PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON ANY
WARRANTY OF SELLER WITH RESPECT TO THE PERSONAL PROPERTY EXCEPT AS MAY BE
EXPRESSLY SET FORTH IN THE AGREEMENT AND THAT THERE ARE NO REPRESENTATIONS OR
WARRANTEES, EXPRESSED, IMPLIED OR STATUTORY (EXCEPT TO THE EXTENT AND ONLY FOR
SO LONG AS ANY REPRESENTATION AND WARRANTY, IF ANY, REGARDING THE PERSONAL
PROPERTY AS SET FORTH IN THE AGREEMENT SHALL SURVIVE THE CLOSING OF TITLE
THEREUNDER, AND SUBJECT TO THE LIMITATIONS CONTAINED THEREIN).

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York.

 

This Bill of Sale shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

[Signature page follows immediately]

 

Exhibit 8(A)(ii)-1

 

 

 

 

IN WITNESS WHEREOF, Seller has caused this instrument to be duly executed this
day of ________________, 201__.

 

 

 

  SELLER:   1440 BROADWAY OWNER, LLC,   a Delaware limited liability company  
By:       Name:       Title:        

 

Exhibit 8(A)(ii)-2

 

 

EXHIBIT 8(A)(iii)

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), made as of the
____ day of _________, 201__, between 1440 BROADWAY OWNER, LLC, a Delaware
limited liability company having an address c/o Monday Properties, 230 Park
Avenue, New York, New York 10169 (“Assignor”) and [__________________________],
a [_____________________], with offices at
[_____________________________________________] (“Assignee”):

 

RECITALS

 

WHEREAS, pursuant to that certain Sale-Purchase Agreement dated ________, 201__,
between Assignor, as seller, and Assignee, as purchaser (the “Agreement”),
Assignor is selling the Premises (as such term is more particularly described in
the Agreement) to Assignee.

 

NOW THEREFORE, in consideration of the foregoing promises, covenants and
undertakings contained in this Assignment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

1. Assignor hereby assigns, transfers, sets-over, delivers and conveys unto
Assignee all of the rights, title and interest of Assignor, as landlord, under
the Leases (as such term is defined in the Agreement), all security deposits
paid by Assignor, all guaranties of the Tenant’s obligations under the Leases,
if any, and all letters of credit delivered to Assignor pursuant to the Leases
described in Schedule A annexed hereto and incorporated herein by this
reference, and all rents, issues and profits arising therefrom (subject to
adjustment as set forth in the Agreement), TO HAVE AND TO HOLD all and singular
subject as aforesaid, unto Assignee. This conveyance is made without any
recourse and without representation or warranty of any kind, express or implied
(except to the extent and only for so long as any representation and warranty,
if any, regarding the Leases, security deposits, guaranties and/or letters of
credit as is set forth in the Agreement shall survive the closing of title
thereunder, and subject to the limitations contained therein).

 

2. Assignee assumes all of Assignor’s obligations imposed upon landlord under
the Leases and liabilities, in each case, arising on or after the date hereof to
be performed by Assignor, as landlord, under the Leases, for the duration of the
respective terms thereof.

 

3. Assignee and Assignor acknowledge and agree that there are no advance rents
or other deposits (other than Security Deposits, as defined in the Agreement)
being held by Assignor under the Leases.

 

4. Assignee does hereby for itself and its legal representatives, successors and
assigns agree to indemnify and save harmless Assignor and its legal
representatives, successors and assigns, from and against any and all liability,
claims, counterclaims, costs, charges, expenses, losses, damages, fees and
expenses, including, but not limited to, reasonable attorneys’

 

Exhibit 8(A)(iii)-1

 

 

fees and expenses and the costs of prosecuting the within indemnification,
arising from or as a result of Assignee’s acts or omissions, arising from and
after the date hereof, asserted by any of tenants or any person or persons
claiming under any of them with respect to any such Leases.

 

5. This Assignment shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

4. This Assignment may be signed in multiple counterparts which, when taken
together and signed by all parties and delivered to any other party hereto,
shall constitute a binding Assignment between the parties.

 

5. This Assignment shall be governed by and construed in accordance with the
laws of the State of New York without reference to conflicts of laws principles.

 

6. Assignor and Assignee shall each execute and deliver such additional
documents and take such further actions as the other party may reasonably
request to effectuate the purpose of this Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the date first set forth above.

 

 

 

  ASSIGNOR:   1440 BROADWAY OWNER, LLC,   a Delaware limited liability company  
By:       Name:       Title:                     ASSIGNEE:  
[_____________________________],   a _____________________   By:       Name:    
  Title:  

 

 

Exhibit 8(A)(iii)-2

 

 

Schedule A

 

Exhibit 8(A)(iii)-3

 

 

EXHIBIT 8(A)(iv)

 

FORM OF ASSIGNMENT AND ASSUMPTION OF SURVIVING CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”), made as of the
____ day of _________, 201__, between 1440 BROADWAY OWNER, LLC, a Delaware
limited liability company having an address c/o Monday Properties, 230 Park
Avenue, New York, New York 10169 (“Assignor”) and [__________________________],
a [_____________________], with offices at
[_____________________________________________] (“Assignee”):

 

RECITALS

 

WHEREAS, pursuant to that certain Sale-Purchase Agreement dated ________, 201__,
between Assignor, as seller, and Assignee, as purchaser (the “Agreement”),
Assignor is selling the Premises (as such term is more particularly described in
the Agreement) to Assignee.

 

NOW THEREFORE, in consideration of the foregoing promises, covenants and
undertakings contained in this Assignment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

1. Assignor hereby assigns, transfers, sets-over, delivers and conveys unto
Assignee all of the rights, title and interest of Assignor under the Surviving
Contracts (as defined in the Agreement), TO HAVE AND TO HOLD all and singular
subject as aforesaid, unto Assignee. This conveyance is made without any
recourse and without representation or warranty of any kind, express or implied
(except to the extent and only for so long as any representation, warranty
and/or covenant, if any, regarding the Surviving Contracts as is set forth in
the Agreement shall survive the closing of title thereunder, and subject to the
limitations contained therein).

 

2. Assignee assumes all obligations of Assignor under the Surviving Contracts
and liabilities, in each case, arising on or after the date hereof to be
performed by Assignor under the Surviving Contracts, for the duration of the
respective terms thereof.

 

3. Assignee does hereby for itself and its legal representatives, successors and
assigns agree to indemnify and save harmless Assignor and its legal
representatives, successors and assigns, from and against any and all liability,
claims, counterclaims, costs, charges, expenses, losses, damages, fees and
expenses, including, but not limited to, reasonable attorneys’ fees and expenses
and the costs of prosecuting the within indemnification, arising from or as a
result of Assignee’s acts or omissions, arising from and after the date hereof,
with respect to any such Surviving Contracts.

 

4. This Assignment shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Exhibit 8(A)(iv)-1

 

 

 

 

5. This Assignment may be signed in multiple counterparts which, when taken
together and signed by all parties and delivered to any other party hereto,
shall constitute a binding Assignment between the parties.

 

6. This Assignment shall be governed by and construed in accordance with the
laws of the State of New York without reference to conflicts of laws principles.

 

7. Assignor and Assignee shall each execute and deliver such additional
documents and take such further actions as the other party may reasonably
request to effectuate this Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the date first set forth above.

 

 

 

  ASSIGNOR:   1440 BROADWAY OWNER, LLC,   a Delaware limited liability company  
By:       Name:       Title:                     ASSIGNEE:  
[_____________________________],   a _____________________   By:       Name:    
  Title:  

 

 

 

 

Exhibit 8(A)(iv)-2

 

 

EXHIBIT 8(A)(vii)

 

FORM OF FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform [_______________________] (“Purchaser”), that withholding of tax is
not required upon the disposition by 1440 BROADWAY OWNER, LLC (“Seller”) of a
U.S. real property interest, the undersigned hereby certifies the following on
behalf of Seller:

 

1. Seller is the owner of the property located in the County, City and State of
New York, having an address of 1440 Broadway New York, New York;

 

2. Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

3. Seller's U.S. employer identification number is [_____________]; and

 

4. Seller's address is c/o Monday Properties, 230 Park Avenue, New York, New
York 10169.

 

5. Seller understands that this certification may be disclosed to the Internal
Revenue Service by Purchaser and that any false statement contained herein could
be punished by fine, imprisonment or both.

 

6. Under penalties of perjury I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Seller.

 

Dated: [______________] [__], 2013

 

1440 BROADWAY OWNER, LLC,

a Delaware limited liability company

 

By: ______________________________

Name:

Title:

 

Exhibit 8(A)(vii)-1

 

 

EXHIBIT 8(A)(viii)

 

FORM OF TENANT NOTICE LETTER

 

1440 BROADWAY OWNER, LLC

c/o Monday Properties
230 Park Avenue
New York, New York 10169

_________, 201__

By Certified Mail -

Return Receipt Requested

 

(Name/Address of Tenant)

 

Re: Lease For _________ at 1440 Broadway,

New York, NY (the “Premises”)

Dear Sir or Madam:

 

Please be advised that effective as of the date of this letter:

 

(1) 1440 Broadway Owner, LLC (“Seller”) has conveyed, all of its right, title
and interest in and to the Premises, including its interest as landlord under
your lease, to ______________________________, a __________________, having an
address at ___________________________________ (“Purchaser”);

 

(2) Purchaser has assumed the landlord’s obligations under your lease arising
from and after the date hereof; and

 

Accordingly, you are hereby notified that all future rent and additional rent
payments due under your lease affecting the above-referenced premises should be
delivered to:

 

and any notices, inquiries or requests regarding such lease should be delivered
to:

 

In addition, all unapplied security deposits and letters of credit held by
Seller, if any, together, in the case of security deposits, with any interest
earned thereon, have been transferred to Purchaser.

 

[Signature page follows immediately]

 

 

Exhibit 8(A)(viii)-1

 

 

 

Very truly yours,

 

1440 BROADWAY OWNER, LLC,

a Delaware limited liability company

 

By: ______________________________

Name:

Title:

 

 

Exhibit 8(A)(viii)-2

 

EXHIBIT 8(A)(ix)

 

FORM OF CONTRACTOR NOTICE LETTER

 

1440 BROADWAY OWNER, LLC

c/o Monday Properties
230 Park Avenue
New York, New York 10169

_____________ ___, 20__

By Certified Mail -

Return Receipt Requested

(Name/Address of Contractor)

 

Re: Contract (the “Contract”) by and between [___________________] and
[_________________] concerning the property (the “Premises”) located at 1440
Broadway, New York, New York.

 

Dear Sir or Madam:

 

Please be advised that effective as of the date of this letter:

 

(1) 1440 BROADWAY OWNER, LLC ( “Seller”), has conveyed all of its right, title
and interest in and to the Premises, including all of its rights and obligations
in connection with the Contract, to [_____________] (“Purchaser”) ; and

 

(2) Purchaser has assumed Seller’s obligations under the Contract arising from
and after the date hereof.

 

Accordingly, you are hereby notified that any notices, inquiries or requests
regarding the Contract, should be delivered to:

 

                                  

                                  

                                  

Attn.:                        

 

[Signature page follows immediately]

 

Exhibit 8(A)(ix)-1

 

 

 

Very truly yours,

 

1440 BROADWAY OWNER, LLC,

a Delaware limited liability company

 

By: ______________________________

Name:

Title:

 

 

 

Exhibit 8(A)(ix)-2

 

EXHIBIT 8(A)(xvi)

 

FORM OF ASSIGNMENT AND ASSUMPTION OF CBAS

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”), made as of the
____ day of _________, 201__, between 1440 BROADWAY OWNER, LLC, a Delaware
limited liability company having an address c/o Monday Properties, 230 Park
Avenue, New York, New York 10169 (“Assignor”) and [__________________________],
a [_____________________], with offices at
[_____________________________________________] (“Assignee”):

 

RECITALS

 

WHEREAS, pursuant to that certain Sale-Purchase Agreement dated ________, 201__,
between Assignor, as seller, and Assignee, as purchaser (the “Agreement”),
Assignor is selling the Premises (as such term is more particularly described in
the Agreement) to Assignee.

 

NOW THEREFORE, in consideration of the foregoing promises, covenants and
undertakings contained in this Assignment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

1. Assignor hereby assigns, transfers, sets-over, delivers and conveys unto
Assignee all of the rights, title and interest of Assignor under the CBAs (as
defined in the Agreement), TO HAVE AND TO HOLD all and singular subject as
aforesaid, unto Assignee. This conveyance is made without any recourse and
without representation or warranty of any kind, express or implied (except to
the extent and only for so long as any representation, warranty and/or covenant,
if any, regarding the CBAs as is set forth in the Agreement shall survive the
closing of title thereunder, and subject to the limitations contained therein).

 

2. Assignee assumes all obligations of Assignor under the CBAs and liabilities,
in each case, arising on or after the date hereof to be performed by Assignor
under the CBAs, for the duration of the respective terms thereof.

 

3. Assignee does hereby for itself and its legal representatives, successors and
assigns agree to indemnify and save harmless Assignor and its legal
representatives, successors and assigns, from and against any and all liability,
claims, counterclaims, costs, charges, expenses, losses, damages, fees and
expenses, including, but not limited to, reasonable attorneys’ fees and expenses
and the costs of prosecuting the within indemnification, arising from or as a
result of Assignee’s acts or omissions, arising from and after the date hereof,
with respect to any such CBAs.

 

4. Assignor does hereby for itself and its legal representatives, successors and
assigns agree to indemnify and save harmless Assignee and its legal
representatives, successors and assigns, from and against any and all liability,
claims, counterclaims, costs, charges, expenses, losses, damages, fees and
expenses, including, but not limited to, reasonable attorneys’ fees and

Exhibit 8(A)(xvi)-1

 

 

expenses and the costs of prosecuting the within indemnification, arising from
or as a result of Assignor’s acts or omissions, arising prior to the date
hereof, with respect to any such CBAs.

 

5. This Assignment shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

6. This Assignment may be signed in multiple counterparts which, when taken
together and signed by all parties and delivered to any other party hereto,
shall constitute a binding Assignment between the parties.

 

7. This Assignment shall be governed by and construed in accordance with the
laws of the State of New York without reference to conflicts of laws principles.

 

8. Assignor and Assignee shall each execute and deliver such additional
documents and take such further actions as the other party may reasonably
request to effectuate this Assignment.

 

Exhibit 8(A)(xvi)-2

 

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the date first set forth above.

 

ASSIGNOR:

 

1440 BROADWAY OWNER, LLC,

a Delaware limited liability company

By: ______________________________

Name:

Title:

 

 

ASSIGNEE:

[_____________________________],

a _____________________

By:

Name:

Title:

 

Exhibit 8(A)(xvi)-3

 

EXHIBIT 8(A)(xvii)

 

FORM OF TITLE AFFIDAVIT

 

1440 BROADWAY OWNER, LLC

c/o Monday Properties
230 Park Avenue
New York, New York 10169

TITLE NO.:

 

DATED: As of _________, 201__

 

STATE OF NEW YORK                     )

) ss:

COUNTY OF NEW YORK                 )

 

1440 BROADWAY OWNER, LLC, each a Delaware limited liability company,
(collectively, “Seller”), certify to [______________________] (the “Title
Company”), in connection with the sale of the Premises (hereinafter defined) to
[______________________________], a [_____________________________], and as an
inducement to Title Company to omit or modify certain exceptions raised in Title
Company’s owner’s title commitment to Seller, that:

 

1. For the purposes of this Certificate, “Premises” shall mean 1440 Broadway,
New York, New York.

 

2. No work has been done upon the Premises by the City of New York nor has any
demand been made by the City of New York for any such work that may result in
charges by the New York City Department of Rent and Housing Maintenance,
Emergency Services or charges by the New York City Department for Environmental
Protection for water tap closings or any related work.

 

3. No inspection fees, permit fees, elevator(s), sign, boiler or other charges
have been levied, charged, created or incurred against the Premises that may
become a tax or other lien pursuant to Section 26-128 (formerly Section
643a-14.0) of the Administrative Code of the City of New York, as amended by
Local Laws 10 of 1981 and 25 of 1984, and Section 27-4029.1 of the
Administrative Code of the City of New York as amended by LL 43 (1988) or any
other section of law.

 

4. No bankruptcy or insolvency proceedings have been commenced by or against the
Seller.

 

5. Each of the tenants of the Premises claiming through Seller is in possession
as a tenant only under a written lease agreement.

 

6. The required RPIE statement was filed on or before September 3, 2013, and
there are no outstanding penalties or late charges owed in connection with the
filing of the same.

 

Exhibit 8(A)(xvii)-1

 

 

 

 

 

1440 BROADWAY OWNER, LLC,

a Delaware limited liability company

 

By: ______________________________

Name:

Title:

 

 

 

Sworn to before me this

____ day of ________, 201__

 

______________________

Notary Public

 

Exhibit 8(A)(xvii)-2

 

EXHIBIT 8(A)(xxi)

 

FORM OF MASTER LEASE

 

LEASE AGREEMENT

 

This LEASE AGREEMENT (this “Agreement”) dated as of the ___ day of October 2013
between ARC NY1440BWY1, LLC, a Delaware limited liability company (hereinafter
referred to as “Landlord”), and 1440 BROADWAY OWNER, LLC, a Delaware limited
liability company (hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord is the owner of the building known as 1440 Broadway, New York,
New York (the “Building”),

 

WHEREAS, Tenant has requested that Landlord grant Tenant the right to use the
storage space in the basement of the Building as more particularly shown on
Exhibit “A” attached hereto and made a part hereof (the “Premises”); and

 

WHEREAS, Landlord has agreed to Tenant’s aforementioned request subject to the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1. Premises. Landlord does hereby grants Tenant the right to use, and Tenant
does hereby accept from Landlord, the Premises.

 

2. Use. Tenant shall use and occupy the Premises, and Tenant shall cause any
other person or entity claiming by, through or under Tenant to use the Premises,
in either case only as storage space, or general, executive and administrative
offices to the extent permitted by law.

 

3. Term. The term (the “Term”) of this Agreement shall commence on the date
hereof (the “Commencement Date”) and end on [the date immediately preceding the
second anniversary of the Commencement Date] (the “Fixed Expiration Date”).

 

4. Fixed Rent. Tenant shall pay to Landlord fixed rent for the Premises (the
“Fixed Rent”) in an amount equal to One Million Eight Hundred Thousand Dollars
($1,800,000.00) per annum ($150,000.00 per month), which amount shall be payable
in equal monthly installments on the first (1st) day of each calendar month
commencing on the Commencement Date and ending on the Fixed Expiration Date. If
the Commencement Date is not on the first (1st) day of a calendar month or the
Fixed Expiration Date is not the last day of a calendar month, then, in either
case, the Fixed Rent for the calendar month in which the

 

Exhibit 8(A)(xxi)-1

 

 

Commencement Date occurs or the Fixed Expiration Date occurs, as the case may
be, shall be prorated on a per diem basis based on the actual number of days in
the applicable calendar month.

 

5. Delivery Condition. Tenant acknowledges and agrees that the Premises is being
delivered to Tenant and Tenant shall accept the Premise in its "as is" condition
as of the Commencement Date. Tenant acknowledges that Landlord has not made nor
does Landlord make any representations or promises with respect to the Building,
or the Premises. Tenant hereby agrees that Landlord has no obligation to perform
any work or otherwise prepare the Premises for Tenant’s use.

 

6. Alterations. Tenant shall have no right to make or cause to be made any
alterations, installations, improvements, additions or other physical changes
in, about or to the Premises without Landlord’s prior written consent, which
consent Landlord may withhold in its sole and absolute discretion.

 

7. Services. Landlord shall have no liability to Tenant in the event
electricity, heat or air conditioning or any other service or facility shall be
stopped, interrupted or reduced for any reason.

 

8. Good Order and Condition. Tenant, at its sole cost and expense, shall keep
the Premises in good order and condition. Tenant shall place all refuse and
rubbish in designated containers and shall transport such containers to the
trash room or dumpster designated by Landlord for the disposal of such refuse
and rubbish. Any damage caused to the Premises during the Term by Tenant, its
employees, agents or representatives, shall be repaired by Tenant, ordinary wear
and tear excepted, unless caused by Landlord or Landlord’s representatives.

 

9. No Assignment. Tenant shall not be permitted to assign, alienate, transfer or
convey its rights under this Agreement without the prior consent of Landlord,
which consent may be granted or withheld in the sole discretion of Landlord.

 

10. Waiver of Trial by Jury. The respective parties hereto shall, and they
hereby do, waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Agreement and/or any claim of
injury or damage. Tenant waives its right to bring counterclaims in any action
or proceeding to recover possession of the Premises.

 

11. Notices. Any notice, statement, demand, consent, approval or other
communication required or permitted to be given, rendered or made by either
party to this Agreement or pursuant to any applicable law or requirement of
public authority (herein collectively called “notices”) shall be in writing
(whether or not so stated elsewhere in this Agreement) and shall be deemed to
have been properly given, rendered or made when delivered personally, one (1)
day after being sent by a nationally recognized overnight courier service (such
as, for example, Federal Express), or three (3) days after being sent by
certified mail, return receipt requested, addressed to the other party as
follows:

 

If to Landlord:

Exhibit 8(A)(xxi)-2

 

 

 

 

c/o American Realty Capital New York Recovery REIT, Inc.

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway, Esq.

 

If to Tenant:

 

Rockpoint Group, LLC

500 Boylston Street, Suite 1880

Boston, Massachusetts 02116

Attention: Paisley Boney

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Andrew Lance, Esq

 

Either party may, by notice as aforesaid, designate a different address or
addresses for notices intended for it.

 

12. Waiver. The failure of either party to insist, in any one or more instances,
upon the strict performance of any one of the covenants, agreements, terms,
provisions or conditions of this Agreement or to exercise any election herein
contained shall not be construed as a waiver or relinquishing for the future of
such covenant, agreement, term, provision, condition or election, but the same
shall continue and remain in full force and effect.

 

13. Acknowledgment. This Agreement is not to be construed as in any way granting
to you any real property interest in the Premises. This Agreement merely grants
to you the right to enter upon and use the Premises during the Term in
accordance with the terms and conditions hereof.

 

14. Surrender.

 

(a) On the termination of this Agreement, or upon a re-entry by Landlord upon
the Premises, Tenant shall surrender and deliver to Landlord vacant and
exclusive possession of the Premises (i) in good order and condition, ordinary
wear and tear excepted, (ii) with all of Tenant’s personal property removed
therefrom, and (iii) free and clear of all letting, occupancies, liens and
encumbrances created by Tenant.

 

(b) If possession of the Premises is not surrendered and delivered to Landlord
in accordance with this Agreement on the termination of this Agreement, or upon
a re-entry by Landlord upon the Premises, then Tenant shall pay to Landlord on
account of use and occupancy of the Premises, for each month (or any portion
thereof) during which Tenant (or any person or entity claiming by, through or
under Tenant) holds over in the Premises, an amount

 

Exhibit 8(A)(xxi)-3

 

 

equal to two hundred percent (200%) of the Fixed Rent payable under this
Agreement during the last month of the Term. Landlord's right to collect such
amount from Tenant for use and occupancy shall be in addition to any other
rights or remedies that Landlord may have hereunder or at law or in equity
(including, without limitation, Landlord’s right to recover Landlord’s damages
from Tenant that derive from vacant and exclusive possession of the Premises not
being surrendered to Landlord in accordance with the terms hereof). Nothing
contained in this Section 14 shall permit Landlord to retain possession of the
Premises after the termination of this Agreement, or upon a re-entry by Landlord
upon the Premises, or limit in any manner Landlord's right to regain possession
of the Premises, through summary proceedings or otherwise. Landlord's acceptance
of any payments from Tenant after the termination of this Agreement, or upon a
re-entry by Landlord upon the Premises, shall be deemed to be on account of the
amount to be paid by Tenant in accordance with the provisions of this Section
14.

 

15. Broker. Each party hereto covenants, warrants, and represents that it has
had no dealings, conversations, or negotiations with any broker concerning the
execution and delivery of this Agreement. Each party hereto agrees to indemnify
and hold harmless the other party against and from any claims for any brokerage
commissions and all costs, expenses, and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and disbursements,
arising out of its respective representations and warranties contained in this
Section 15 being untrue. The provisions of this Section 15 shall survive the
expiration or earlier termination of the Term.

 

16. Insurance. Landlord shall obtain and keep in full force and effect during
the Term a policy of commercial general public liability and property damage
insurance, with a broad form contractual liability endorsement, naming Landlord
as the insured thereunder, and Tenant as an additional insured thereunder.
Landlord shall obtain and keep in full force and effect insurance against loss
or damage by fire and other casualty to the Premises, under a standard form "all
risk" insurance policy. Tenant and Landlord shall each obtain an appropriate
clause in, or endorsement on, their respective property policies obtained in
accordance herewith, pursuant to which the insurance companies waive subrogation
or consent to a waiver of right of recovery.

 

17. Casualty and Condemnation. If the Premises or any other portion of the
Building is damaged by fire or other casualty or is taken by eminent domain,
this Agreement shall continue in full force and effect. Tenant shall not be
entitled to a reduction or abatement of Fixed Rent as a result of damage by fire
or other casualty to the Building or any taking by eminent domain.

 

18. Termination. In addition to any and all other rights or remedies provided in
this Agreement or which Landlord may have at law, in equity, or otherwise, if
Tenant fails to comply with any obligations imposed upon Tenant hereunder,
Landlord will have the right, after thirty (30) days’ notice to Tenant for any
such non-compliance (which will be stated with particularity in such notice) and
Tenant’s failure to remedy same within such period (or if such non-compliance
cannot be remedied within such thirty (30) day period, Tenant’s failure to
commence within such period and diligently pursue such cure to completion), to
terminate this Agreement on the date specified by us in such notice as if such
date were the date herein fixed for the expiration of the Term and Tenant will
immediately quit and surrender the Premises in

 

Exhibit 8(A)(xxi)-4

 

 

accordance with the terms hereof.

 

19. Tenant’s Indemnity Obligations. Tenant agrees to indemnify and hold
Landlord, its partners, directors, officers, principals, employees, agents, and
representatives (collectively, “Landlord Parties”) harmless against (i) all
claims of whatever nature against Landlord Parties arising from any act,
omission or negligence by Tenant, its directors, officers, employees, agents,
and representatives, and (ii) all claims against Landlord Parties arising from
any accident, injury or damage to property or persons occurring in or about the
Premises during the Term, except in either case for claims arising from the
gross negligence or willful misconduct by Landlord or the Landlord Parties.

 

20. Access. Landlord and its agents shall have the right, from time to time,
throughout the Term, to enter any portion of the Premises at all times as are
reasonably acceptable to Tenant, upon reasonable prior notice, (i) to examine
the Premises, and to make or plan such repairs, alterations, improvements or
additions as Landlord may deem in its sole discretion necessary or desirable to
the Premises, and (ii) to show the Premises to prospective tenants, investors or
mortgagees of the Building. None of the foregoing shall give rise to any
decrease or abatement of the Fixed Rent. Any work performed or inspections or
installations made pursuant to this Section 20 shall be made with reasonable
diligence and in a manner designed to minimize interference with Tenant’s use of
the Premises; provided, however, that we will not be obligated to employ
contractors or labor at overtime or other premium pay rates or incur any other
overtime costs or expenses whatsoever.

 

21. Rules and Regulations. Tenant shall comply with the rules and regulations
reasonably established by the Building’s management and/or Landlord from time to
time.

 

22. Compliance with Law. Tenant, at Tenant’s expense, shall comply with all
present and future laws, rules, orders, regulations, statutes and codes,
extraordinary as well as ordinary, of all governmental authorities now existing
or hereafter created, and of any and all of their departments and bureaus, and
of any applicable fire rating bureau or other body exercising similar functions,
affecting the Building or the maintenance, use or occupation thereof, which are
applicable to the Premises and/or the use thereof.

 

23. Security Deposit.

 

(a) Subject to the terms of this Section 23, Tenant, on the date hereof, shall
deposit with Landlord, as security for the performance of Tenant's obligations
under this Agreement, an unconditional, irrevocable and transferable letter of
credit (the "Letter of Credit”) that (i) is in the amount of Nine Hundred
Thousand Dollars ($900,000.00) (the "Security Amount") (ii) is in a form that is
reasonably satisfactory to Landlord, (iii) is issued for a term of not less than
one (1) year, (iv) is issued for the account of Landlord, (v) automatically
renews for periods of not less than one (1) year unless the issuer thereof
otherwise advises Landlord on or prior to the thirtieth (30th) day before the
applicable expiration date, and (vi) is issued by, and drawn on, a bank that (a)
has a Standard & Poor's rating of at least "AA" (or, if Standard & Poor's
hereafter ceases the publication of ratings for banks, a rating of a reputable
rating agency as reasonably designated by Landlord that most closely
approximates a Standard & Poor's rating of "AA-" as of the date hereof), (b) has
not been declared insolvent or placed into receivership in

 

Exhibit 8(A)(xxi)-5

 

 

either case by Federal Deposit Insurance Corporation or another governmental
entity that has regulatory authority over such bank, and (c) that either (I) has
an office in the city where the Building is located at which Landlord can
present the Letter of Credit for payment, or (II) has an office in the United
States and allows Landlord to draw upon the Letter of Credit without presenting
a draft in person (such as, for example, by submitting a draft by fax or
overnight delivery service) (the aforesaid requirements for the bank that issues
the Letter of Credit being collectively referred to herein as the "Bank
Requirements").

 

(b) If (a) Tenant defaults in the performance of any of Tenant’s covenants or
obligations under this Agreement and Tenant fails to cure such default within
fifteen (15) days after receipt of notice thereof from Landlord (or, if such
default cannot be cured within such fifteen (15) day period, Tenant’s failure to
commence within such fifteen (15) day period and diligently pursue such cure to
completion), or (b) Tenant fails to vacate the Premises and surrender possession
thereof in accordance with the terms of this Agreement on the Expiration Date,
then in either case Landlord may present the Letter of Credit for payment and
apply the whole or any part of the proceeds thereof (i) toward the payment of
the Fixed Rent as to which Tenant is in default, (ii) toward any sum which
Licensor may expend or be required to expend by reason of Tenant's default,
whether such damages or deficiency accrue or accrues before or after summary
proceedings or other re-entry by Landlord. If Landlord so applies the proceeds
or any part thereof, then Tenant upon demand, shall deposit with Landlord the
cash amount so applied or provide Landlord with a replacement Letter of Credit
so that Landlord shall have the full Security Amount at all times during the
Term. If at any time the issuer of the Letter of Credit does not meet the Bank
Requirements (it being understood that if Standard & Poor's hereafter ceases the
publication of ratings for banks, the parties, in determining whether the issuer
of the Letter of Credit meets the Bank Requirements, shall substitute for the
rating of Standard & Poor's a rating of a reputable rating agency as reasonably
designated by Landlord that most closely approximates a Standard & Poor's rating
of "AA-" as of the date hereof), then Tenant shall deliver to Landlord a
replacement Letter of Credit, issued by a bank that satisfies the Bank
Requirements (and otherwise meets the requirements set forth in Section 23(a)
hereof) within fifteen (15) business days after the date that Landlord gives
Tenant notice of such issuer's failure to satisfy the Bank Requirements. If
Tenant fails to deliver to Landlord such replacement Letter of Credit within
such period of fifteen (15) business days, then Landlord, in addition to
Landlord's other rights at law, in equity or as otherwise set forth herein,
shall have the right to present the Letter of Credit for payment and retain the
proceeds thereof as security in lieu of the Letter of Credit (it being agreed
that Landlord shall have the right to use, apply and transfer such proceeds in
the manner described in this Section 23). Tenant shall reimburse Landlord for
any reasonable out-of-pocket costs that Landlord incurs in so presenting the
Letter of Credit for payment within thirty (30) days after Landlord submits to
Tenant an invoice therefor. Nothing contained in this Section 23(b) limits
Landlord's rights or remedies in equity, at law, or as otherwise set forth
herein.

 

(c) If Tenant fully and faithfully complies with all of the terms, provisions,
covenants and conditions of this Agreement, then the Letter of Credit (or the
unapplied proceeds thereof, as the case may be) shall be returned to Tenant
promptly after the Expiration Date and delivery of possession of the Premises to
Landlord. Landlord's obligations under this Section 23 shall survive the
expiration or earlier termination of the Term.

 

Exhibit 8(A)(xxi)-6

 

 

 

 

(d) If Tenant fails to provide Landlord with a replacement Letter of Credit that
complies with the requirements of this Section 23 on or prior to the thirtieth
(30th) day before the expiration date of the Letter of Credit that is then
expiring, then Landlord may present the Letter of Credit for payment and retain
the proceeds thereof as security in lieu of the Letter of Credit (it being
agreed that Landlord shall have the right to use, apply and transfer such
proceeds in the manner described in this Section 23). Tenant shall reimburse
Landlord for any reasonable out-of-pocket costs that Landlord incurs in so
presenting the Letter of Credit for payment within thirty (30) days after
Landlord submits to Tenant an invoice therefor. Landlord also shall have the
right to so present the Letter of Credit and so retain the proceeds thereof as
security in lieu of the Letter of Credit at any time from and after the
thirtieth (30th) day before the Expiration Date if the Letter of Credit expires
earlier than the sixtieth (60th) day after the Expiration Date.

 

(e) If a sale or leasing of the Building occurs, then Landlord shall have the
right to transfer the Letter of Credit (or the unapplied proceeds thereof, as
the case may be) to the vendee or lessee and upon such vendee’s or lessee’s
written confirmation of receipt of the Letter of Credit (or the unapplied
proceeds thereof, as the case may be) (i) Landlord shall thereupon be released
by Tenant from all liability for the return of the Letter of Credit (or such
unapplied proceeds, as the case may be), (ii) Tenant shall cause the bank which
issued the Letter of Credit to issue an amendment to the Letter of Credit or
issue a new Letter of Credit naming the vendee or lessee as the beneficiary
thereunder, and (iii) Tenant shall look solely to the new landlord for the
return of the Letter of Credit (or such unapplied proceeds, as the case may be).
The provisions hereof shall apply to every transfer or assignment of the Letter
of Credit (or the unapplied proceeds thereof, as the case may be) made to a new
landlord.

 

(f) Upon not less than ten (10) days prior notice (the “Application Notice”)
from Tenant to Landlord from time to time, during the last six (6) months of the
Term, Landlord shall present the Letter of Credit for partial payment in the
amount of One Hundred Fifty Thousand Dollars ($150,000) and apply the proceeds
thereof toward the payment of Fixed Rent next coming due hereunder.  If Tenant
does not give Landlord the Application Notice, then, during the last six (6)
months during the Term and upon not less than ten (10) days prior notice from
Tenant to Landlord, Tenant shall have the right to reduce the amount of the
Letter of Credit on deposit with Landlord by One Hundred Fifty Thousand Dollars
($150,000) per month, provided that (i) Tenant has paid the Fixed Rent for the
month in which Tenant is requesting such a reduction, (ii) Tenant, at the time
of such request and at the time of such reduction, is not in default beyond all
applicable notice and grace periods of any of Tenant’s obligations hereunder. 
If Tenant requests and is entitled to any such reduction in accordance with the
terms of this Section 23(f), then Landlord shall permit Tenant, at Tenant's
expense, to amend or replace the Letter of Credit to reflect such reduction, and
Landlord, at Tenant’s cost, shall cooperate reasonably with Tenant and the bank
that issued the Letter of Credit to effectuate the reduction in the Letter of
Credit. Notwithstanding anything to the contrary in this Section 23(f), if
Tenant is physically occupying the Premises at any time during the last six (6)
months of the Term, then for the remainder of the Term Landlord shall not be
required to reduce the amount of the Letter of Credit pursuant to the terms of
this Section 23(f).

 

24. Limitations of Liability. Tenant agrees that it shall look solely to the
Premises and proceeds thereof, and not to any other assets of Landlord Parties
to enforce its

 

Exhibit 8(A)(xxi)-7

 

 

rights hereunder, and that none of the Landlord Parties shall have any personal
obligation or liability hereunder, and Tenant shall not seek to assert any claim
or enforce any of its rights hereunder against such party.

 

25. Miscellaneous.

 

(a) This Agreement shall constitute the entire agreement with respect to the
subject matter herein contained by and between the parties. All other agreements
oral or otherwise, express or implied are hereby merged herein.

 

(b) This Agreement may only be changed by the written agreement of both parties.

 

(c) This Agreement shall be construed under the laws of the State of New York
and any action or proceeding to enforce this Agreement shall be brought and
maintained in courts located in New York City in the State of New York.

 

(d) Each party expressly acknowledges and agrees that in executing this
Agreement, it has not relied upon any warranties, representations, promises or
statements, except to the extent that the same are expressly set forth in this
Agreement.

 

(e) This Agreement may be executed in one or more counterparts, all of which
shall have the same force and effect as original signatures, and all of which
when taken together shall constitute one document.

 

Exhibit 8(A)(xxi)-8

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement as of
the day and year first above written.

 

 

LANDLORD:

 

ARC NY1440BWY1, LLC

 

 

By: ___________________________

Name:

Title:

 

 

TENANT:

 

1440 BROADWAY OWNER, LLC

 

 

By: ___________________________

Name:

Title:

 

Exhibit 8(A)(xxi)-9

 

Exhibit “A”

 

Premises

 

(See Attached)

 

 

 

Exhibit 8(A)(xxi)-10

 

EXHIBIT 10-1

 

FORM OF ESTOPPEL CERTIFICATES

 

[See Attached]

Exhibit 10-1-1

 

 

Form of Tenant Estoppel Certificate

 

TENANT ESTOPPEL CERTIFICATE

________________________, 2012

ARC NY1440BWY1, LLC
c/o American Realty Capital New York Recovery REIT, Inc.
405 Park Avenue
New York, New York 10022
Attention: Michael A. Happel

 

And

 

ARC NY1440BWY1, LLC
c/o American Realty Capital New York Recovery REIT, Inc.
405 Park Avenue
New York, New York 10022
Attention: Jesse C. Galloway, Esq.

 

And

 

Any lender providing a mortgage loan
secured by the Property within
90 days following the date hereof

 

By lease dated ______________________ and amended by ___________________ (the
collectively, the “Lease”), the undersigned (“Tenant”) has leased from 1440
Broadway Owner, LLC (“Landlord”) or its predecessors in interest the leased
premises located 1440 Broadway, New York, New York, which are more particularly
described in the Lease. 1440 Broadway Owner, LLC (“Seller”), as the owner of the
property (“Property”) of which the leased premises are a part, intends to sell
the Property to the ARC NY1440BWY1, LLC (“Buyer”), who, as a condition to the
purchase of the Property, has required this Tenant Estoppel Certificate.

 

In consideration of Buyer’s agreement to purchase the Property and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and with the understanding that Buyer and Buyer’s mortgagee (if
any) will rely upon the representations made herein in purchasing and/or
financing the Property, Tenant agrees and certifies to Seller, Landlord, Buyer
and Buyer’s mortgagee (if any) as follows:

 

1. The leased premises and possession thereof are accepted, and no tenant
improvement work remains to be performed by Landlord other than
_____________________. The Lease is in full force and effect. The lease term
begins on _____________________ and ends on _____________________. The Lease has
not been modified, except as indicated in this certificate.

Exhibit 10-1-2

 

 

 

2. Tenant claims no present charge, lien or claim of offset against rent.

 

3. No amount is owing by Landlord to Tenant on account of any tenant improvement
allowances other than _____________________.

 

4. Rent is paid for the current month but is not paid and will not be paid more
than one month in advance. Basic or fixed rent is $_____________________ per
month and is due on the _________ of each month. There is no “free rent” or
other rent concession, bonus or contribution under the remaining tern of the
Lease, except _____________________ Additional rent is payable as follows:
_____________________.

 

5. A security deposit in the amount of $_____________________ has been paid to
Landlord and such security deposit is in the form of [cash/letter of credit]
which amount is not subject to any set-off or reduction or to any increase for
interest or other credit due to Tenant.

 

6. There are no existing defaults by reason of any act or omission of Landlord
except as follows: _____________________.

 

Tenant is not in default under the Lease and has not received written notice
from Landlord showing that Tenant is in default under the Lease.

 

7. The Lease has not been modified, except in accordance with the amendments
dated as follows: _____________________.

 

8. Tenant has no option, right of first refusal or other right to purchase the
Property or any portion thereof, or any interest therein pursuant to the terms
of the Lease or contained in any other document or agreement (written or oral)
whatsoever. The only interest of Tenant in the Property is that of a tenant
pursuant to the terms of the Lease. Tenant hereby waives any option, right of
first refusal or other right to purchase the Property or any portion thereof or
interest therein that is contained in the Lease or any other document or
agreement, if any.

 

9. Tenant has no option to expand the Premises, except as set forth in the
Lease.

 

10. Tenant has not sublet all or any part of the leased premises, except as
follows:

__________________________________________________________________________________________________

 



 __________________________________________________________________________________________________

 

11. Landlord has not rebated, reduced or waived any amounts due from Tenant
under the Lease, either orally or in writing, nor has Landlord provided
financing for, made loans or advance to, or invested in the business of Tenant.

 

12. That there are no actions, voluntary or involuntary, pending by or against
Tenant under the bankruptcy laws of the United States of any state thereof.

 

This certificate may be relied upon by Landlord, Buyer, Current Lender and
Buyer’s mortgagee from time to time, and their respective successors and
assigns.

Exhibit 10-1-3

 

 

 

TENANT:

______________________________

 

By: ___________________________

 

Name: ______________________

 


Title: _______________________

 

Exhibit 10-1-4

 

 

Form of Seller Representation Letter

 

SELLER’S ESTOPPEL CERTIFICATE

TO: _____________________

 

_____________________

 

_____________________



RE: Lease dated:
___________________________________________________________________________________

 

Landlord:
__________________________________________________________________________________

 

Tenant:
____________________________________________________________________________________

 

Demised Premises: ______________________, _______________________________,
_______________________ County, ___________________________

 

Current Base Rental::
___________________________________________________________________________

 

Dated: As of ________________________, 20___

 

The undersigned (“Seller”) hereby certifies as of the date hereof, the
following:

 

1. Attached hereto is a true, correct and complete copy of the above-described
Lease along with all amendments and modifications thereto (the “Lease”).

 

2. The Lease is in full force and effect and has not been amended, modified,
supplemented or superseded except as follows:

__________________________________________________________________________________________________
__________________________________________________________________________________________________

 

3. The information describing the Lease as shown above is correct except as
follows:

__________________________________________________________________________________________________
__________________________________________________________________________________________________

 

4. There are no existing defaults by Landlord or to Seller’s Knowledge (as
defined in the Sale Agreement), Tenant, except as follows: ____________

 

_________________________________________________________________________________________________________________

 

5. No notice of default has been sent by Landlord to Tenant and Landlord has not
received a notice of default with respect to the Premises, except as follows:
_____________________.

 

This letter is given by Seller to ARC NY1440BWY1, LLC (“Buyer”) in connection
with the sale of an indirect interest in that certain property described in that
certain Purchase and Sale Agreement (as the same may have been amended or
modified, the “Sale Agreement”) dated as of October 21, 2013 by and between 1440
Broadway Owner, LLC, as Buyer, and Seller, and is

 

Exhibit 10-1-5

 

 

intended solely for the benefit of Buyer, and Buyer’s mortgagee and no other
person or entity may rely on any matter set forth herein.

 

If Buyer receives an estoppel certificate from the tenant identified hereinabove
after the date hereof that complies with the terms of Article 10 of the Sale
Agreement, this letter shall be without further force or effect as of the date
of such tenant’s estoppel certificate.

 

Anything in this letter to the contrary notwithstanding, the liability of Seller
and the Seller Parties (as defined in the Sale Agreement) for Seller’s breaches
of representations and warranties contained herein shall be limited as set forth
in the Sale Agreement.

 

Dated as of the date and year first above written.

 

1440 BROADWAY OWNER, LLC,
a Delaware limited liability company

 

By: ___________________________
Name: _____________________
Title: ______________________

 

 

 

Exhibit 10-1-6

 

 

EXHIBIT 10-2

 

MACY’S, INC. ESTOPPEL FROM SELLER’S ACQUISITION

 

[See Attached]

 

Exhibit 10-2-1

 

 

EXHIBIT 16(A)(iii)-1

 

RECOGNITION AGREEMENTS

 

[See Attached]

 

 

 

Exhibit 16(A)(iii)-2-1

 

 

EXHIBIT 16(A)(iii)-2

 

DEFAULTS/ARREARS

 

[See Attached]

 

Exhibit 16(A)(iii)-2-1

 

EXHIBIT 16(A)(iv)

 

TENANT DEPOSITS

 

[See Attached]

 

 

 

Exhibit 16(A)(iv)-1

 

EXHIBIT 16(A)(v)

 

EMPLOYEES

 

[See Attached]

 

 

 

COLLECTIVE BARGAINING AGREEMENTS

 

2012-2015 Commercial Building Agreement between local 32BJ Service Employees
International Union and The Realty Advisory Board on Labor Relations, Inc.

 

-2013 RAB Bulletin dated June 18, 2013 regarding bonus distribution.

-2011 Assent Letter dated September 7, 2011.

 

2011-2014 Engineers Agreement between Local 94, International Union of Operating
Engineers, AFL-CIO and The Realty Advisory Board on Labor Relations, Inc.

 

 

 

Exhibit 16(A)(v)-1

 

EXHIBIT 16(A)(xi)

 

PENDING LITIGATION

 

[See Attached]

 

Exhibit 16(A)(xi)-1

 

EXHIBIT 16(A)(xiv)

 

TAX CERTIORARI PROCEEDINGS

 

2013/14 Tax Appeal

 

Exhibit 16(A)(xiv)-1

 

EXHIBIT 16(A)(xvii)

 

UNFUNDED LEASING COSTS

 

[See Attached]

 

 

Exhibit 16(A)(xvii)-1

 



 

 



